              Case 6:19-bk-04760-KSJ          Doc 589       Filed 08/28/20      Page 1 of 54




 THIS IS NOT A SOLICITATION OF ACCEPTANCE OR REJECTION OF THE PLAN.
 ACCEPTANCES OR REJECTIONS MAY NOT BE SOLICITED UNTIL A
 DISCLOSURE STATEMENT HAS BEEN APPROVED BY THE BANKRUPTCY
 COURT.    THIS DISCLOSURE STATEMENT IS BEING SUBMITTED FOR
 APPROVAL BUT HAS NOT BEEN APPROVED BY THE COURT.

                            UNITED STATES BANKRUPTCY COURT
                               MIDDLE DISTRICT OF FLORIDA
                                    www.flmb.uscourts.gov

                                           (Orlando Division)
 In re:

 CONSOLIDATED LAND                                                             Case No. 6:19-bk-04760
 HOLDINGS, LLC,                                                                            Chapter 11

                  Debtors.                                                         Jointly Administered1
                                                /

 APPLICABLE DEBTORS:

 100 BERLIN LAND, LLC                                                            Case No. 6:19-bk-4762
                                                                                            Chapter 11
                  Debtor.
                                                /


 200 STL LAND, LLC                                                               Case No. 6:19-bk-4763
                                                                                            Chapter 11
                  Debtor.
                                                /


 204 FOX LAND, LLC,                                                             Case No. 6:19-bk-04765
                                                                                            Chapter 11
                  Debtor.

1 Jointly administered cases: Consolidated Land Holdings, LLC, Case No. 6:19-bk-4760; Land Capital, LLC, Case
  No. 6:19-bk-4761; 100 Berlin Land, LLC, Case No. 6:19-bk-4762; 200 STL Land, LLC, Case No. 6:19-bk-4763;
  204 Fox Land, LLC, Case No. 6:19-bk-04765; 205 Wolf Land, LLC, Case No. 6:19-bk-4766; 5500 Midland Land,
  LLC, Case No. 6:19-bk-4768; Appleton Land, LLC, Case No. 6:19-bk-4769; High Point Land, LLC, Case No.
  6:19-bk-4770; JNHRSA, LLC, Case No. 6:19-bk-4771; JNHRSA 200 STL, LLC, Case No. 6:19-bk-4772;
  JNHRSA 205 Wolf, LLC, Case No. 6:19-bk-4773; JNHRSA Appleton, LLC, Case No. 6:19-bk-4774; JNHRSA
  Billings, LLC, Case No. 6:19-bk-4775; JNHRSA Cheyenne, LLC, Case No. 6:19-bk-4776; JNHRSA City Center,
  LLC, Case No. 6:19-bk-4777; JNHRSA Cromwell, LLC, Case No. 6:19-bk-4778; JNHRSA Hartford, Case No.
  6:19-bk-4779; JNHRSA High Point, LLC, Case No. 6:19-bk-4780; JNHRSA St. Joe, LLC, Case No. 6:19-bk-
  4781; JNHRSA II, LLC, Case No. 6:19-bk-4782; and CC STL Holdings, LLC, Case No. 6:19-bk-4783.




148404005.6
              Case 6:19-bk-04760-KSJ   Doc 589     Filed 08/28/20    Page 2 of 54




                                        /


 205 WOLF LAND, LLC,                                                  Case No. 6:19-bk-4766
                                                                                 Chapter 11
                  Debtor.
                                        /


 5500 MIDLAND LAND, LLC,                                              Case No. 6:19-bk-4768
                                                                                 Chapter 11
                  Debtor.
                                        /


 APPLETON LAND, LLC,                                                  Case No. 6:19-bk-4769
                                                                                 Chapter 11
                  Debtor.
                                        /


 HIGH POINT LAND, LLC,                                                Case No. 6:19-bk-4770
                                                                                 Chapter 11
                  Debtor.
                                        /


    DISCLOSURE STATEMENT FOR LIQUIDATING PLAN OF REORGANIZATION
    OF WELLS FARGO BANK, N.A., AS TRUSTEE AS PROPONENT AND SECURED
                                CREDITOR



                                                  GrayRobinson, P.A.
                                                  Roy S. Kobert, Esquire
                                                  Florida Bar No. 777153
                                                  301 E. Pine Street, Suite 1400
                                                  Orlando, FL 32801
                                                  (407) 843-8880 Telephone
                                                  (407) 244-5690 Facsimile
                                                  Local Counsel for Lender

                                                  - and -

                                                  Perkins Coie, LLP
                                                  Gary F. Eisenberg, Esquire



                                            -2-
148404005.6
              Case 6:19-bk-04760-KSJ   Doc 589    Filed 08/28/20   Page 3 of 54




                                                 New York Bar No.: 2332823
                                                 1155 Avenue of the Americas
                                                 22nd Floor
                                                 New York, NY 10036-2711
                                                 (212) 262-2902 Telephone
                                                 (212) 977-1632 Facsimile
                                                 geisenberg@perkinscoie.com




                                           -3-
148404005.6
              Case 6:19-bk-04760-KSJ                       Doc 589            Filed 08/28/20              Page 4 of 54


                                                  TABLE OF CONTENTS


I.       PURPOSES AND LIMITATIONS OF DISCLOSURE STATEMENT ........................... 1

         A.        Purpose of Disclosure Statement ........................................................................... 1

         B.        Definitions.............................................................................................................. 2

         C.        Enclosures .............................................................................................................. 2

         D.        Representations and Limitations ............................................................................ 2

         E.        Important Dates ...................................................................................................... 3

         F.        Solicitation Procedures .......................................................................................... 4

         G.        Recommendation ................................................................................................... 4

         H.        Inquiries ................................................................................................................. 5

II.      BACKGROUND .............................................................................................................. 5

         A.        About the Land Debtors ......................................................................................... 5

         B.        Pre-Petition Rent Deficiencies ............................................................................... 6

         C.        Pre-Petition Debt Structure .................................................................................... 7

III.     SIGNIFICANT EVENTS DURING THE CHAPTER 11 CASE ..................................... 7

         A.        First Day Motions and Orders................................................................................ 7

         B.        Retention of Professionals ..................................................................................... 8

         C.        Section 341 Meeting of Creditors .......................................................................... 8

         D.        Debtors’ Plan Exclusivity ...................................................................................... 9

IV.      SUMMARY OF THE PLAN .......................................................................................... 10

         A.        General Plan Objectives ....................................................................................... 10

         B.        Treatment of Unclassified Claims ....................................................................... 11

         C.        Classification and Treatment of Claims and Interests ......................................... 13

V.       MEANS OF IMPLEMENTING THE PLAN .................................................................. 20

         A.        Plan Funding ........................................................................................................ 20



                                                                      i
148404005.6
              Case 6:19-bk-04760-KSJ                      Doc 589            Filed 08/28/20              Page 5 of 54


                                                 TABLE OF CONTENTS
                                                      (continued)

         B.       Sale of Property.................................................................................................... 20

         C.       Refinancing .......................................................................................................... 22

         D.       New Equity Issuance............................................................................................ 22

         E.       Post-Effective Date .............................................................................................. 23

         F.       U.S. Trustee Fees and Post Confirmation Reports .............................................. 23

         G.       Filing of Documents ............................................................................................ 23

         H.       Execution of Documents ...................................................................................... 23

VI.      RESOLUTION OF DISPUTED CLAIMS & RESERVES ............................................. 24

VII.     PROVISIONS GOVERNING DISTRIBUTIONS .......................................................... 24

VIII.    EXECUTORY CONTRACTS AND UNEXPIRED LEASES ....................................... 28

         A.       Rejection of Executory Contracts and Unexpired Leases.................................... 28

         B.       Assumption and Assignments of Executory Contracts and Unexpired
                  Leases ................................................................................................................... 28

         C.       Assumption Cure Payments ................................................................................. 28

         D.       Rejection Claims .................................................................................................. 28

         E.       Bar to Rejection Claims ....................................................................................... 28

IX.      INJUNCTION AND EXCULPATION ........................................................................... 29

         A.       Binding Effect ...................................................................................................... 29

         B.       No Discharge. ...................................................................................................... 29

         C.       Injunction ............................................................................................................. 29

         D.       Exculpation .......................................................................................................... 29

         E.       All Distributions Received in Full and Final Satisfaction ................................... 30

X.       CONDITIONS PRECEDENT ......................................................................................... 30

         A.       Conditions Precedent to Confirmation of the Plan .............................................. 30

         B.       Conditions Precedent to the Plan Effective Date ................................................. 31


                                                                    ii
148404005.6
              Case 6:19-bk-04760-KSJ                      Doc 589           Filed 08/28/20               Page 6 of 54


                                                TABLE OF CONTENTS
                                                     (continued)

XI.      RETENTION OF JURISDICTION ................................................................................. 31

         A.       Retention of Jurisdiction ...................................................................................... 31

         B.       Post-Effective Date Jurisdiction .......................................................................... 33

XII.     CERTAIN TAX CONSEQUENCES OF THE PLAN .................................................... 33

         A.       General ................................................................................................................. 33

         B.       Tax Consequences of Payment of Allowed Claims Pursuant to Plan
                  Generally .............................................................................................................. 34

XIII.    MISCELLANEOUS PLAN PROVISIONS .................................................................... 35

         A.       Orders in Aid of Consummation .......................................................................... 35

         B.       Compliance with Tax Requirements .................................................................... 35

         C.       Due Authorization by Claim Holders .................................................................. 35

         D.       Amendments ........................................................................................................ 36

         E.       Reservation of Rights ........................................................................................... 36

         F.       Revocation or Withdrawal of Plan ....................................................................... 36

         G.       Request for Relief Under Section 1129(b)........................................................... 36

         H.       Additional Documents ......................................................................................... 36

         I.       Section Headings ................................................................................................. 37

         J.       Computation of Time ........................................................................................... 37

         K.       Successors and Assigns........................................................................................ 37

         L.       Notices ................................................................................................................. 37

         M.       Governing Law .................................................................................................... 38

         N.       Severability .......................................................................................................... 38

         O.       Business Day........................................................................................................ 38

XIV. CONFIRMATION OF PLAN – REQUIREMENTS ...................................................... 38

         A.       Absolute Priority Rule ......................................................................................... 39


                                                                   iii
148404005.6
              Case 6:19-bk-04760-KSJ                       Doc 589           Filed 08/28/20              Page 7 of 54


                                                 TABLE OF CONTENTS
                                                      (continued)

         B.        Feasibility............................................................................................................. 39

         C.        Best Interest of Creditors Test; Liquidation Analysis.......................................... 39

XV.      PLAN RELATED RISK FACTORS AND ALTERNATIVES TO
         CONFIRMATION AND CONSUMMATION OF THE PLAN ..................................... 41

         A.        Certain Bankruptcy-Related Considerations........................................................ 41

         B.        Alternatives to the Plan and Consequences of Rejection..................................... 42

XVI. PROCEDURES FOR VOTING ON PLAN .................................................................... 43

XVII. CONFIRMATION HEARING ........................................................................................ 44

XVIII. RECOMMENDATION ................................................................................................... 46




                                                                    iv
148404005.6
              Case 6:19-bk-04760-KSJ       Doc 589     Filed 08/28/20     Page 8 of 54




PLEASE READ THIS DISCLOSURE STATEMENT CAREFULLY. THIS DISCLOSURE
STATEMENT CONTAINS INFORMATION THAT MAY BEAR UPON YOUR
DECISION TO ACCEPT OR REJECT THE PLAN WHICH IS ENCLOSED WITH THIS
DISCLOSURE STATEMENT. THE PROPONENT BELIEVES THAT THE PLAN IS IN
THE BEST INTERESTS OF THE DEBTOR AND ITS CREDITORS AND PROVIDES
FOR THE HIGHEST AND MOST EXPEDITIOUS RECOVERIES TO HOLDERS OF
ALLOWED CLAIMS AGAINST AND INTERESTS IN THE DEBTOR.

        Wells Fargo Bank, National Association, as trustee for the benefit of the holders of UBS
Commercial Mortgage 2017-C3, UBS Commercial Mortgage 2017-C2 and Credit Suisse CASIL
2017-CX9 Mortgage Trust Commercial Mortgage Pass-Through Certificates (“Secured Creditor”
or “Proponent” or “Wells Fargo”), secured creditor of the above captioned debtors and debtors in
possession respectfully submits this Disclosure Statement (the “Disclosure Statement”) pursuant
to Section 1125 of title 11, United States Code, 11 U.S.C. §§ et seq. (the “Bankruptcy Code”) and
Rule 3017 of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”), to accompany
its Plan of Reorganization dated August 27, 2020 (the “Plan”) [Docket No. ___] for 100 Berlin
Land, LLC, 200 STL Land, LLC, 204 Fox Land, LLC, 205 Wolf Land, LLC, 5500 Midland Land,
LLC, Appleton Land, LLC, and High Point Land, LLC (collectively, the “Land Debtors” and
together with their debtor-affiliates in the case of Consolidated Land Holdings, LLC, the
“Debtors”) which has been filed with the United States Bankruptcy Court for the Middle District
of Florida (the “Bankruptcy Court”).

I.       PURPOSES AND LIMITATIONS OF DISCLOSURE STATEMENT

         A.      Purpose of Disclosure Statement

         The purpose of the Disclosure Statement is to set forth information that (i) summarizes the
Plan and alternatives to the Plan, (ii) advises holders of Claims of their rights under the Plan,
(iii) assists creditors entitled to vote in making informed decisions as to whether they should vote
to accept or reject the Plan, and (iv) assists the Bankruptcy Court in determining whether the Plan
complies with the provisions of chapter 11 of the Bankruptcy Code and should be confirmed.

        You are urged to read the Disclosure Statement in order to determine what rights you may
have to vote on or object to the Plan and before making any decision on any such course of action.
Particular attention should be directed to the provisions of the Plan affecting or impairing your
rights as they existed before the institution of this chapter 11 case (the “Chapter 11 Case”). Please
note, however, that this Disclosure Statement cannot tell you everything about your rights. For
instance, this Disclosure Statement cannot and does not provide a complete description of the
financial status of the Debtor, all of the applicable provisions of the Bankruptcy Code, or other
matters that may be deemed significant by creditors and other parties in interest. You are also
encouraged to consult with your lawyers and/or advisors as your review and consider the
Disclosure Statement and the Plan to enable you to obtain more specific advice on how the Plan
will affect you.




                                                 1
148404005.6
               Case 6:19-bk-04760-KSJ          Doc 589      Filed 08/28/20     Page 9 of 54




         B.        Definitions

       Unless otherwise defined herein, capitalized terms used in this Disclosure Statement will
have the meanings ascribed to such terms in the Plan.

         C.        Enclosures

         The following materials are included with this Disclosure Statement:

                             1.    A copy of the Plan;

                             2.   A copy of an order conditionally approving the Disclosure
              Statement (the “Disclosure Statement Approval Order”) which states: (a) the date by
              which objections to confirmation of the Plan must be served and filed, (b) the date by
              which all votes with respect to the Plan must be cast, (c) the date of the hearing in the
              Bankruptcy Court to consider confirmation of the Plan, and (d) other relevant
              information;

                             3.    Notice of Confirmation Hearing. A copy of the notice of the
              deadline for submitting ballots to accept or reject the Plan and, among other things, the
              date, time and place of the Confirmation Hearing and the deadline for filing objections
              to confirmation of the Plan (the “Confirmation Hearing Notice”); and

                             4.    A ballot (and return envelope) for voting to accept or reject the Plan.
              There may be multiple plans filed, so the ballot may call for you to cast ballots as to the
              Plan and other plans proposed by other proponents. Proponent recommends you vote to
              accept the Plan and reject any other plan from any other proponent.

         D.        Representations and Limitations

     NO PERSON IS AUTHORIZED IN CONNECTION WITH THE PLAN OR THE
SOLICITATION OF VOTES THEREON TO GIVE ANY INFORMATION OR TO MAKE
ANY REPRESENTATION ON BEHALF OF THE SECURED CREDITOR OTHER THAN
AS CONTAINED IN THIS DISCLOSURE STATEMENT AND THE fS ANNEXED
HERETO OR INCORPORATED HEREIN BY REFERENCE OR REFERRED TO
HEREIN, AND IF GIVEN OR MADE, SUCH INFORMATION OR REPRESENTATION
MAY NOT BE RELIED UPON AS HAVING BEEN AUTHORIZED BY THE SECURED
CREDITOR.

     NO REPRESENTATIONS FROM SECURED CREDITOR CONCERNING THE
DEBTOR OR THE PLAN ARE AUTHORIZED OTHER THAN AS SET FORTH HEREIN.
ANY REPRESENTATIONS OR INDUCEMENTS TO SECURE YOUR ACCEPTANCE
OF THE PLAN OTHER THAN AS CONTAINED HEREIN SHOULD NOT BE RELIED
UPON BY YOU.

     THE INFORMATION CONTAINED HEREIN HAS BEEN PREPARED BY THE
SECURED CREDITOR IN GOOD FAITH, BASED UPON UNAUDITED INFORMATION
IT UNDERSTANDS WAS AVAILABLE TO THE DEBTOR AS OF AUGUST 2020. IT IS



                                                      2
148404005.6
              Case 6:19-bk-04760-KSJ   Doc 589   Filed 08/28/20   Page 10 of 54




POSSIBLE THAT THE DEBTOR HAS NOT PROVIDED TO THE SECURED
CREDITOR MATERIAL INFORMATION FOR WHICH THE SECURED CREDITOR
ACCEPTS NO RESPONSIBILITY FOR. ALTHOUGH THE SECURED CREDITOR HAS
USED BEST EFFORTS TO ENSURE THAT SUCH INFORMATION IS ACCURATE,
THE INFORMATION CONTAINED HEREIN IS UNAUDITED AND IS PROVIDED
PRIMARILY BY THE DEBTOR. THE SECURED CREDITOR BELIEVES THAT THIS
DISCLOSURE STATEMENT COMPLIES WITH THE REQUIREMENTS OF THE
BANKRUPTCY CODE.

     THE STATEMENTS CONTAINED IN THIS DISCLOSURE STATEMENT ARE
MADE AS OF THE DATE HEREOF, UNLESS ANOTHER TIME IS SPECIFIED
HEREIN, AND DELIVERY OF THIS DISCLOSURE STATEMENT SHALL NOT
CREATE ANY IMPLICATION THAT THERE HAS BEEN NO CHANGE IN THE FACTS
SET FORTH HEREIN SINCE THE DATE OF THIS DISCLOSURE STATEMENT
AND/OR THE DATE THAT THE MATERIALS RELIED UPON IN PREPARATION OF
THIS DISCLOSURE STATEMENT WERE COMPILED.         THE DISCLOSURE
STATEMENT MAY NOT BE RELIED ON FOR ANY PURPOSE OTHER THAN TO
DETERMINE HOW TO VOTE ON THE PLAN, AND NOTHING CONTAINED HEREIN
SHALL CONSTITUTE AN ADMISSION OF ANY FACT OR LIABILITY BY ANY
PARTY, OR BE ADMISSIBLE IN ANY PROCEEDING INVOLVING THE DEBTOR,
THE TRUSTEE, OR ANY OTHER PARTY, OR BE DEEMED CONCLUSIVE ADVICE
ON THE TAX OR OTHER LEGAL EFFECTS OF THE PLAN ON HOLDERS OF
CLAIMS AGAINST THE DEBTOR.

     THE DESCRIPTION OF THE PLAN CONTAINED IN THIS DISCLOSURE
STATEMENT IS INTENDED AS A SUMMARY ONLY AND IS QUALIFIED IN ITS
ENTIRETY BY REFERENCE TO THE PLAN ITSELF. EACH CREDITOR AND
HOLDER OF AN INTEREST IS ENCOURAGED TO READ, CONSIDER AND
CAREFULLY ANALYZE THE TERMS AND PROVISIONS OF THE PLAN.

         E.      Important Dates

       The Bankruptcy Court conditionally approved this Disclosure Statement by and
through its Order Granting Motion To Terminate Exclusivity entered on July 28, 2020 (the
“Conditional Disclosure Statement Approval Order”) [Dkt. No. 557] after notice and hearing
on the matters described in said order and in accordance with Section 1125 of the
Bankruptcy Code. The Bankruptcy Court has not made any specific finding that the
information contained herein is of the kind, and is sufficiently detailed, to enable a
hypothetical, reasonable investor typical of the class being solicited to make an informed
judgment concerning the Plan, but Proponent believes that this Disclosure Statement does
contain adequate information. HOWEVER, THE BANKRUPTCY COURT HAS NOT
CONFIRMED THE PLAN, NOR IS THIS DISCLOSURE STATEMENT OR THE
CONDITIONAL DISCLOSURE STATEMENT APPROVAL ORDER TO BE
CONSTRUED AS APPROVAL OR ENDORSEMENT OF THE PLAN BY THE
BANKRUPTCY COURT.




                                            3
148404005.6
              Case 6:19-bk-04760-KSJ       Doc 589    Filed 08/28/20     Page 11 of 54




       As stated in the Conditional Disclosure Statement Approval Order, the Bankruptcy
Court has scheduled a hearing to consider Confirmation of the Plan for October 14, 2020 at
1:00 a.m. Holders of Claims and other parties in interest may attend this hearing.
Objections to confirmation of the Plan must be filed on or before October 7, 2020 at 4:00
p.m. as set forth in the Conditional Disclosure Statement Approval Order.

        All Ballots with respect to the Plan must be completed in full and signed to be counted
in the tabulation of the votes and must be received by the Debtor no later than 4:00 p.m. on
October 5, 2020.

       Completed and signed Ballots should be returned by first class mail to the Court at
the below address in the enclosed self-addressed return envelope:

United States Bankruptcy Court, Middle District of Florida

George C. Young United States Federal Building and Courthouse

400 West Washington Street

Suite 5100

Orlando, FL 32801

Or may be filed by eballot hyperlink:

https://pacer.flmb.uscourts.gov/cmecf/ballots/submission.asp

         F.      Solicitation Procedures

       Creditors holding Claims that are impaired have the right to vote to accept or reject
the Plan. Generally speaking, a Claim is impaired if the Plan alters the legal, contractual, or
equitable rights of the holder of the Claims. A Class of creditors accepts the Plan when
creditors holding two-thirds in amount of such class and more than one-half in number of
the Claims in such class who actually cast their ballots vote to accept the Plan.

       In this Chapter 11 Case, the Plan contains five (5) Classes of Claims or Interests. The
Plan provides that holders of Claims or Interests in the four classes are impaired in that the
Plan alters the legal, contractual and equitable rights of the holders of such Claims or
Interests.

         G.      Recommendation

        In the opinion of the Secured Creditor, the treatment of creditors under the Plan
contemplates a greater recovery than that which is likely to be achieved under any other alternative
for the liquidation of the Debtors’ assets under chapter 11 or chapter 7 of the Bankruptcy Code.
Accordingly, the Secured Creditor believes that confirmation of the Plan is in the best interests of
the Debtors’ creditors and recommends that all holders of Claims entitled to vote on the Plan vote
to accept the Plan.



                                                 4
148404005.6
                Case 6:19-bk-04760-KSJ            Doc 589        Filed 08/28/20        Page 12 of 54




           H.      Inquiries

       If you have any questions about the packet of materials that you have received, please
contact Gary F. Eisenberg, Esq. by email geisenberg@perkinscoie.com or by telephone at
(212) 262-6902 during normal business hours.

II.        BACKGROUND 2

           A.      About the Land Debtors

       Each of the Land Debtors’ chapter 11 cases are being jointly administered in the chapter
11 case of In re Consolidated Land Holdings, LLC, Case No. 6:19-bk-04760. However, the Land
Debtors have not been substantively consolidated, nor has any party filed a motion for substantive
consolidation of any of the Land Debtors. In addition, the Plan does not propose substantive
consolidation of any Land Debtors.

        The Debtors are Delaware limited liability companies that are indirectly owned by the
Gillespie Delware family trust. Each Land Debtor’s sole member is Consolidated Land Holdings,
LLC (“CLH” or “Consolidated”) (the lead debtor in these administratively but not substantively
consolidated cases). Each of the Land Debtors hold fee simple title to a different parcel of land
and the hotels constructed thereon. The Land Debtors’ properties are located in the following
states:

                      Debtor Entity                           Location
                      100 Berlin Land, LLC, Case No.          Cromwell, Connecticut
                      6:19-bk-4762
                      200 STL Land, LLC, Case No.             St. Louis, Missouri
                      6:19-bk-4763
                      204 Fox Land, LLC, Case No.             Cheyenne, Wyoming
                      6:19-bk-04765
                      205 Wolf Land, LLC, Case No.            Albany, NY
                      6:19-bk-4766
                      5500 Midland Land, LLC, Case No.        Billings, Montana
                      6:19-bk-4768
                      Appleton Land, LLC, Case No.            Appleton, Wisconsin
                      6:19-bk-4769
                      High Point Land, LLC, Case No.          High Point, North Carolina
                      6:19-bk-4770



        Each of the Land Debtors’ properties is subject to a mortgage or a deed in trust
(collectively, the “Mortgages”) in favor of the Secured Creditor to secure payment of a series of
split promissory notes (collectively, the “Notes”) all dated as of July 18, 2017 in the original
principal amount of $62,465,000.00. The Notes evidence a loan made by Secured Creditor’s
predecessor in interest Natixis Real Estate Capital LLC (“Original Lender”) whose terms and
conditions are further governed by that certain loan agreement (the “Loan Agreement”) between

2
      Much of this background information is taken from the Declaration of Deborah Bacon filed in In re Consolidated
      Land Holdings, LLC, Case No. 6:19-bk-04769 (KSJ), Docket No. 64-2 and exhibits thereto, dated August 16, 2019
      and filed on the same date.



                                                          5
148404005.6
              Case 6:19-bk-04760-KSJ             Doc 589       Filed 08/28/20        Page 13 of 54




Original Lender and the Land Debtors. Pursuant to the allonges to the Notes, the Trust is now the
party entitled to enforce Original Lender’s rights under the Loan Agreement.

        Each of the Land Debtors has leased its respective hotel property pursuant to a 99-year
ground lease (collectively, the “Ground Leases”) to a corresponding non-debtor affiliate (other
than Appleton Land, LLC, whose Tenant as hereinafter defined, Appleton Holdings, LLC, is a
chapter 11 debtor before this Court, Case No. 6:19-bk-04883-KSJ) of that Land Debtor (each, a
“Tenant”) that manages and operates the hotel property. Each Ground Lease provides for an
annual base rent, payable in monthly installments, and an increase as of July 18 of each calendar
year of three (3%) percent in such base rent.

        In addition to Mortgages (each is recorded), each of the Land Debtors has executed and
delivered in favor of the Secured Creditor an Assignment of Leases and Rents (“ALR”), each of
which is recorded. The ALR is a present assignment of all of the leases and rents of each of the
Land Debtors and terminates only upon payment of the Notes in full. The aggregate monthly rent
under all of the Ground Leases is $409,140.33. This amount exceeds the monthly debt service
required under the Notes, which (prior to pre-petition acceleration) was approximately
$270,022.31 per month. Under the Loan Documents (as defined by the Loan Agreement), the
Land Debtors are required to (a) direct their Tenants to pay rent to lockbox accounts with Wells
Fargo3 and (b) enforce each Ground Lease without any modification.

        Upon information and belief, each Tenant granted a ground lease mortgage to third-party
lender (each, a “Ground Lease Mortgage”). Prior to the Petition Date, each of the Tenants defaulted
on their respective Ground Lease Mortgages.4 Four of the ground lease mortgage lenders have
received assignments of the corresponding Ground Leases from the Tenants in lieu of foreclosure
of the ground lease mortgages and therefore have become Tenants themselves.5 It has been
reported to Proponent that three of the hotels (on the properties leased by Land Debtors 100 Berlin
Land, LLC, 200 STL Land, LLC and 5500 Midland Land) have ceased operations.

         B.       Pre-Petition Rent Deficiencies

        Prior to the Petition Date, all of the Tenants failed to make their required rent payments to
their Wells Fargo specified accounts. Each Land Debtor was required to instruct each Tenant to
remit all rent payments to an account with Wells Fargo in which Lender holds a perfected security
interest, but the amount of rents delivered by each Tenant pre-petition is less than the amount of
rent payable under the corresponding Ground Lease. The aggregate rent deficiency is estimated
by Lender to be not less than $2,269,147.65. This contributed to the Land Debtors failing to fulfill
their debt service obligations under the Loan Documents. Based on Lender’s review of the bank


3
    Pre-petition, each such account was maintained at Wells Fargo; pursuant to this Court’s orders, debtor-in-
    possession accounts are the required loci for Tenant payments under each Ground Lease and the Lender has a first
    priority lien on each DIP account’s funds pursuant to the Agreed Cash Collateral Order as noted below.
4
    Proponent knows this based on what is set forth in Section B below.
5
    Pursuant to these assignments, DW Commercial Financing (“DW”) became the Tenants of the Debtors 205 Wolf
    Land, LLC and 204 Fox Land, LLC.




                                                         6
148404005.6
              Case 6:19-bk-04760-KSJ            Doc 589       Filed 08/28/20       Page 14 of 54




statements for each of the Tenants, it appears that the Debtor Appleton Land, LLC has failed
disclose rent paid in the amount of $652,031.656

         C.      Pre-Petition Debt Structure

                 (i)      Wells Fargo – Secured Creditor

       Under the Loan Agreement, each of the Land Debtors executed and delivered to Secured
Creditor’s predecessor in interest Notes in the original principal amount of $62,465,000.00.
Including the Prepayment Premium, pursuant to the Agreed Cash Collateral Order, subject to a
Land Debtor reservation of rights as to the Prepayment Premium, Secured Creditor holds an
Allowed Secured Claim in the amount of $75,206,784.95, and the amount of the Allowed Secured
Claim net of the Prepayment Premium is not less than $61,578,860.95.

III.     SIGNIFICANT EVENTS DURING THE CHAPTER 11 CASE

         A.      First Day Motions and Orders

        On July 22, 2019, Consolidated Land Holdings, LLC and each of the Debtors filed
voluntary petitions for relief under chapter 11 of the Bankruptcy Code and filed motions seeking
authority to (1) pay prepetition employee wages (the “Wages Motion”), (2) use cash collateral
(“Cash Collateral Motion”), and (3) maintain their prepetition bank accounts (the “Bank Account
Motion”). After an emergency hearing on July 25, 2019, the Court entered order granting the relief
requested in the Wages Motion and the Bank Account Motion. With respect to the Cash Collateral
Motion, the Secured Creditor filed an Emergency Motion to Compel (I) DW Entities to Tender
Ground Lease Payments of Certain Debtors to Cash Collateral Account and (II) For Future
Proposed Rent Payments to be Directed Into Cash Collateral Account of the Secured Creditor
[Docket No. 16]. Following an additional emergency hearing on July 30, 2019, Secured Lender
and DW resolved the motion through an agreed order [Docket No. 49] and the Court entered an
interim order permitting the use of cash collateral [Docket No. 107] (the “Interim Cash Collateral
Order”).

                            1.     Stipulation Regarding the Debtors’ Cash Collateral

        During the Chapter 11 Cases, the Secured Creditor has protected its interests in the Land
Debtors’ estates by seeking to ensure that the Land Debtors directed post-petition rent payments
to the DIP Accounts and that the Land Debtors took the necessary steps to require their Tenants to
pay post-petition rent. In addition to the above described motion compelling the DW entities to
pay rent, the Secured Creditor filed a motion seeking relief from the automatic stay and seeking
certain conditions on use of the cash collateral [Docket No. 64]. Following court-ordered
mediation, the Debtors and the Secured Creditor entered into a stipulation and proposed an agreed
order resolving the Secured Lender’s motion [Docket No. 264], which was approved by the Court



6
    The rent deficiency of Debtor Appleton Land, LLC has, in part, been resolved by a Stipulation Regarding
    Contested Matter Scheduled for Hearing on August 13, 2020 filed in the affiliate Appleton Land, LLC chapter 11
    case pending before this Court.



                                                        7
148404005.6
              Case 6:19-bk-04760-KSJ             Doc 589       Filed 08/28/20        Page 15 of 54




on November 18, 2019 (the “Agreed Cash Collateral Order”).7 Through the Agreed Cash
Collateral Order, the Debtors and the Secured Creditor agreed, among other things, that:

              •   the Secured Creditor would have an allowed claim of $75,206,784.95 plus interest
                  and other charges (subject to the Land Debtors’ reservation of their right to contest
                  liability for the yield maintenance premium (the “Prepayment Premium”) under the
                  Secured Creditor’s Loan Documents);

              •   the Land Debtors would pay Ground Lease payments into debtor-in-possession
                  bank accounts, and the Secured Creditor is deemed to have a perfected security
                  interest and lien in such payment;

              •   the Debtors would pay the Secured Creditor Monthly Adequate Protection
                  Payments (as defined by the Agreed Order and Stipulation); and

              •   the Debtors would consent to lifting the automatic stay to allow the Secured Lender
                  to apply amount held in certain Lock Box accounts to pay prepetition debt service
                  payments and prepetition tax advances.

         B.       Retention of Professionals

        On September 27, 2019, the Bankruptcy Court initially entered an order granting the
Debtors’ application to employ Latham, Shuker, Eden & Beaudine, LLP as its general bankruptcy
counsel [Docket No. 164], and later entered an order approving the appointment of Shuker &
Dorris, P.A., as Debtors’ counsel [Docket No. 174].

       On September 27, 2019, the Bankruptcy Court entered an order granting the Debtors’
application to employ Erin E. Wollet as Special Counsel [Docket No. 163].

         C.       Section 341 Meeting of Creditors

       On September 27, 2019, Jill E. Kelso, of the Office of the United States Trustee, conducted
the Section 341 meeting of creditors at its office located at the George C. Young Courthouse,
400 West Washington Street, Suite 1203B Orlando, Florida 32801. Mr. Robert Schamber, Chief
Operating Officer of Inner Circle Management, appeared and answered questions regarding the
Debtors’ financial affairs and its Schedules.




7
    The full title of the Cash Collateral Order is “STIPULATION AND ORDER REGARDING WELLS FARGO
    BANK, N.A., AS TRUSTEE’S (“MOVANT”) MOTION PURSUANT TO 11 U.S.C. §362(d)(1) AND 11 U.S.C.
    §363(e) (a) GRANTING RELIEF FROM THE AUTOMATIC STAY TO PERMIT MOVANT TO APPLY
    CERTAIN CASH COLLATERAL IN PARTIAL SATISFACTION OF MOVANT’S SECURED CLAIM AND
    (b) TO CONDITION, DIRECT PAYMENT AND LIMIT USE OF REMAINING CASH COLLATERAL” and
    was filed with the Court under Notice of Filing (Docket No. 264), approved by the Court at a hearing on November
    18, 2019 as noted on the Court’s Pro Memo dated November 18, 2019 (Docket No. 268) subject to a 14-day
    objection period (and no objections were filed).




                                                         8
148404005.6
              Case 6:19-bk-04760-KSJ        Doc 589      Filed 08/28/20     Page 16 of 54




         D.       Debtors’ Plan Exclusivity

                  1. Agreed Exclusivity Extensions

       On December 4, 2019, the Court entered an order extending the Debtors’ exclusive period
in which to file a plan of reorganization to April 30, 2020 [Docket No. 285] (the “First Exclusivity
Extension”). As the end of the First Exclusivity Extension approached, the Debtors sought an
additional extension of the exclusive period to June 30, 2020 [Docket No. 377]. The Court entered
an agreed order approving the extension, subject to the Debtors’ compliance with certain
conditions [Docket No. 395] (the “Second Agreed Exclusivity Order”). The Agreed Exclusivity
Order imposed a number of obligations on the Land Debtors. These included:

              •   Prompt filing of all outstanding monthly operating reports; Agreed Exclusivity
                  Order, at ¶3

              •   Beginning April 2020 and each month thereafter for each hotel property,
                  forwarding to the Lender of copies of monthly financial reports prepared by the
                  underlying tenant, id. at ¶4.

              •   Immediate delivery of information regarding current occupancy levels at each hotel
                  together with confirmation of which hotels have business interruption insurance,
                  ibid.

              •   For each closed hotel, delivery of a property protection plan for its collateral,
                  including but not limited to a budget and means for payment of the budgeted
                  amounts which shall be updated monthly thereafter, ibid. (none has been delivered)

              •   Enforcement immediately of the requirement for payment of current real property
                  taxes by the corresponding tenants, id. at ¶5 (while the Land Debtors have used
                  cash collateral to pay real estate tax escrows, as required under the Cash Collateral
                  Order, that only partially addresses the tax payment issue. Each Tenant is required
                  to pay its real estate taxes, and failure to do so results in diminution of the lease
                  proceeds, adversely impacting Lender’s collateral. In addition, the tax escrows will
                  not have been sufficient to permit payment of taxes current through the end of May,
                  since the amount of tax escrows on hand is $134,228.31 less than the payments due
                  through May 31, 2020.

              •   For the leases of the Cromwell, CT and High Point, NC properties, forthwith
                  demand that the payments be cured, failure of which the Debtors shall move to
                  terminate the leases, id. at ¶6

              •   No provision of any information on the status or physical condition of the hotel in
                  Cromwell, CT.

       The Debtors failed to comply with each of these conditions. Accordingly, on May 27,
2020, the Secured Creditor filed its motion seeking to enforce the Second Agreed Exclusivity
Order and to terminate the Debtors’ exclusive period within which to file a plan of reorganization



                                                    9
148404005.6
              Case 6:19-bk-04760-KSJ         Doc 589    Filed 08/28/20    Page 17 of 54




pursuant to section 1121 of the Bankruptcy (the “Exclusivity Termination Motion”) [Docket. No.
447]. On June 24, 2020, the Debtors filed the late Monthly Operating Reports for each the Debtors,
but delayed delivery of other required reporting to the Lender.

                   2. Debtors’ First Plan of Reorganization and Disclosure Statement

       Prior to the expiration of exclusivity, the Debtors filed a chapter 11 plan (the “Land
Debtors’ First Plan”) [Docket No. 479] and accompanying disclosure statement (the “First
Disclosure Statement”) [Docket No. 480]. The Court entered the Order Scheduling Trial and
Preliminary Hearing by Video [Docket No. 484], setting a trial hearing on July 27, 2020, for certain
contested matters including the First Disclosure Statement and the Exclusivity Termination
Motion. The Secured Creditor and the Debtors commenced discovery in anticipation of the trial.

                   3. Termination of Exclusivity

         Prior to the July 27 hearing, the Secured Creditor and the Debtors conferred and agreed to
enter into the Stipulation and Order Regarding Resolution of Contested Matters [Docket No. 554].
The Court entered a hearing proceeding memo [Docket No. 559]. Key terms of stipulation provide
for:

               •   the Debtors’ withdrawal of the First Disclosure Statement;

               •   consent to entry of the Exclusivity Termination Motion; and

               •   conditional approval of a “Covered Disclosure Statement” and setting a hearing
                   for confirmation on a “Covered Plan.”

       At the July 27 hearing the Court approved the key terms of the stipulation, with the
condition that any proposed disclosure statement and plan of reorganization timely filed by August
28, 2020, would be conditionally approved and set for a confirmation hearing on October 14, 2020,
at 1:00 p.m. ET. See Hearing Proceedings Memo [Docket No. 559]. The Court subsequently
entered an Order Granting the Motion to Terminate Exclusivity [Docket No. 557], and the Debtors
withdrew the First Disclosure Statement [Docket No. 555].

IV.      SUMMARY OF THE PLAN

     THE FOLLOWING IS A BRIEF SUMMARY OF THE PLAN. THE PLAN
REPRESENTS A PROPOSED LEGALLY BINDING AGREEMENT AND CREDITORS ARE
URGED TO CONSULT WITH THEIR COUNSEL IN ORDER TO FULLY UNDERSTAND
THE PLAN AND TO MAKE AN INTELLIGENT JUDGMENT CONCERNING IT. THE PLAN
GOVERNS OVER ANY DISCREPANCY IN THIS SUMMARY.

         A.        General Plan Objectives

       Chapter 11 is the chapter of the Bankruptcy Code primarily used for business
reorganization. Asset sales, stock sales and other liquidation efforts, however, can also be
conducted during a chapter 11 case or pursuant to a chapter 11 plan. Under chapter 11, a company
endeavors to restructure its finances such that it maximizes recovery to its creditors.



                                                   10
148404005.6
              Case 6:19-bk-04760-KSJ       Doc 589      Filed 08/28/20     Page 18 of 54




        Formulation of a chapter 11 plan is the primary purpose of a chapter 11 case. A chapter
11 plan sets forth and governs the treatment and rights to be afforded to creditors with respect to
their claims against the debtor. According to Section 1125 of the Bankruptcy Code, acceptances
of a chapter 11 plan may be solicited by the proponent of a plan only after a written disclosure
statement has been provided to each creditor or shareholder who is entitled to vote on the plan.

        The Plan is a plan of liquidation that the Proponent believes will ultimately maximize value
for all its creditors. The Marketing Plan and Auction are expected to produce the sale of the
Property to the qualified bidder who submits the highest and best bid at the Auction, the Proponent
seeks authority under the Plan to move to close on that sale transaction and liquidate the Debtors’
assets to provide for a recovery to the Debtors’ creditors.

       The Plan (i) divides claims into separate classes, by Land Debtor, (ii) specifies the property
that each class is to receive under the Plan, and (iii) contains other provisions necessary to
implement the Plan. Under the Bankruptcy Code, “claims” are classified rather than “creditors”
because such entities may hold claims in more than one class.

        Each Land Debtor is a separate entity. Each Land Debtor owns one asset and no Land
Debtor owns any interest in any other Land Debtor asset. Each Land Debtor granted a separate
mortgage on its real property in favor Lender, and under the Loan Agreement, each Land Debtor
is required to be a Special Purpose Entity. As such, each Land Debtor is required to maintain its
separate identity, separate assets, separate liabilities and arms’-length dealings with all Affiliates,
including each other.

        Each Land Debtor has a separate Tenant, with a separate Ground Lease providing a
separate rent payment. Each Land Debtor has a separate and distinct body of creditors; indeed,
counsel for the Land Debtors filed schedules and statements of financial affairs for each Land
Debtor separately. Thus, each Land Debtor has a separate set of classes and only a creditor of or
equity interest holder in a specific Land Debtor may vote and receive treatment under the Plan
with respect to that Land Debtor.

         B.      Treatment of Unclassified Claims

         In accordance with section 1123(a)(1) of the Bankruptcy Code, Administrative Claims, Fee
Claims, and Priority Tax Claims are not classified but are treated in the manner set forth in Article
II of the Plan and summarized below.

                         1.    Administrative Claims

        Administrative Claims are not classified consistent with Section 1123(a)(1) of the
Bankruptcy Code. Each holder of an Allowed Administrative Claim, other than holders of any
Allowed Administrative Claim held by Wells Fargo or any Fee Claims or U.S. Trustee Fees, shall
be paid by the Disbursing Agent, in full, in cash, in such amounts as may be Allowed by the
Bankruptcy Court or as are incurred in the ordinary course of the liquidation of the Debtors, from
the proceeds of the Sale, Refinancing or other transaction (as applicable) (a) on or as soon as
reasonably practicable after the later of the Effective Date or the Closing Date, as applicable, and
the date on which such Claim becomes an Allowed Administrative Claim, or on such other date
and upon such other terms as may be agreed by the holder of such Allowed Administrative Claim


                                                  11
148404005.6
              Case 6:19-bk-04760-KSJ       Doc 589      Filed 08/28/20      Page 19 of 54




and the Disbursing Agent or ordered by the Bankruptcy Court. In the event there exists any
Disputed Administrative Claim on the Effective Date, the Debtors or the Disbursing Agent, as
applicable, shall at all times hold and maintain Cash in an amount equal to that portion of a
Disputed Claims Reserve attributable to all Disputed Administrative Claims. Administrative
Claims are not Impaired by the Plan. Pursuant to Section 2.3 of the Plan, an Administrative Claim
Bar Date is established as the first Business Day that is at least thirty (30) days after the earlier of
the Closing Date or the Effective Date.

         The foregoing treatment of Administrative Claims shall apply to each Debtor’s chapter 11
case.

                         2.    U.S. Trustee Fees

        The U.S. Trustee Fees are Unimpaired, but Wells Fargo reserves the right to challenge the
amount and the basis for determination by the U.S. Trustee of any Claim for U.S. Trustee Fees.
All U.S. Trustee Fees incurred by the U.S. Trustee prior to the Effective Date and not yet paid
shall be paid by the Disbursing Agent on the Effective Date in accordance with the applicable
schedule for payment of such fees including any interest thereon. Until the Chapter 11 Case is
closed by entry of a final decree of the Bankruptcy Court, the Debtors shall pay all additional U.S.
Trustee Fees incurred in accordance with the applicable schedule for the payment of such fees
including any interest thereon. Commercially reasonable efforts shall be used to effectuate closing
of this Case as soon as practicable after effectuation of the distributions provided hereunder. The
foregoing treatment of U.S. Trustee Fees shall apply to each Debtor’s chapter 11 case.

                          3.   Fee Claims

        Fee Claims are not classified consistent with Section 1123(a)(1) of the Bankruptcy Code.
Each holder of an Allowed Fee Claim shall be paid in Cash in an amount equal to its Allowed Fee
Claim on or as soon as reasonably practicable after the first Business Day following the date upon
which such Claim becomes an Allowed Claim by Final Order of the Bankruptcy Court, unless
such holder shall agree to a different treatment of such Claim. In the event any Disputed Fee
Claims exist on the Effective Date, the Secured Creditor or Disbursing Agent, as applicable, shall
hold and maintain Cash in an amount equal to that portion of a Disputed Claims Reserve
attributable to all Disputed Fee Claims until such dispute is resolved consensually or by order of
the Bankruptcy Code. Fee Claims are not Impaired by the Plan.

                         4.    Priority Tax Claims

         Priority Tax Claims are not classified consistent with Section 1123(a)(1) of the Bankruptcy
Code. Except as may be otherwise mutually agreed in writing between the Debtors or Wells Fargo
and any applicable Governmental Units, all Allowed Priority Tax Claims shall be paid by the
Disbursing Agent (a) in the event of a sale, from the proceeds remaining in the Distribution Fund,
if any, as soon as is reasonably practicable after the payment in full in Cash of all of the following:
(i) Administrative Claims and (ii) Fee Claims. Priority Tax Claims may be Impaired by the Plan
subject to the amount of proceeds remaining in the Distribution Fund.

        For the avoidance of doubt, the treatment of Priority Tax Claims that are secured by tax
liens or warrants shall be treated consistent with section 1129(a)(9)(D) of the Bankruptcy Code.


                                                  12
148404005.6
              Case 6:19-bk-04760-KSJ      Doc 589     Filed 08/28/20     Page 20 of 54




         C.      Classification and Treatment of Claims and Interests

        The Plan divides Claims against each Land Debtor into five (5) categories or “Classes”
according to the underlying basis and subsequent treatment for each. Claims or Interests within
the same Class are treated identically and each Class is treated differently. For all purposes under
the Plan, each Class applies only to one specific Debtor.

       The following classes of Claims are designated pursuant to and in accordance with section
1123(a)(1) of the Bankruptcy Code, which Classes shall be mutually exclusive:

      Class                     Designation                  Treatment          Entitled to Vote
 100 Berlin Class 1     Secured Claim of Wells Fargo          Impaired                Yes
 100 Berlin Class 2            Secured Claim                  Impaired                Yes
 100 Berlin Class 3      General Unsecured Claims             Impaired                Yes
 100 Berlin Class 4          Convenience Class                Impaired                Yes
 100 Berlin Class 5               Interests                   Impaired                Yes


        Class                   Designation                  Treatment          Entitled to Vote
   200 STL Class 1      Secured Claim of Wells Fargo          Impaired                Yes
   200 STL Class 2             Secured Claim                  Impaired                Yes
   200 STL Class 3       General Unsecured Claims             Impaired                Yes
   200 STL Class 4           Convenience Class                Impaired                Yes
   200 STL Class 5                Interests                   Impaired                Yes


        Class                   Designation                  Treatment          Entitled to Vote
   204 Fox Class 1      Secured Claim of Wells Fargo          Impaired                Yes
   204 Fox Class 2             Secured Claim                  Impaired                Yes
   204 Fox Class 3       General Unsecured Claims             Impaired                Yes
   204 Fox Class 4           Convenience Class                Impaired                Yes
   204 Fox Class 5                Interests                   Impaired                Yes


       Class                    Designation                  Treatment          Entitled to Vote
  205 Wolf Class 1      Secured Claim of Wells Fargo          Impaired                Yes
  205 Wolf Class 2             Secured Claim                  Impaired                Yes
  205 Wolf Class 3       General Unsecured Claims             Impaired                Yes
  205 Wolf Class 4           Convenience Class                Impaired                Yes
  205 Wolf Class 5                Interests                   Impaired                Yes


       Class                        Designation                 Treatment       Entitled to Vote
 5500 Midland Class 1       Secured Claim of Wells Fargo         Impaired             Yes
 5500 Midland Class 2              Secured Claim                 Impaired             Yes
 5500 Midland Class 3        General Unsecured Claims            Impaired             Yes


                                                13
148404005.6
              Case 6:19-bk-04760-KSJ         Doc 589     Filed 08/28/20      Page 21 of 54




 5500 Midland Class 4               Convenience Class                Impaired              Yes
 5500 Midland Class 5                   Interests                    Impaired              Yes


       Class                      Designation                   Treatment           Entitled to Vote
  Appleton Class 1        Secured Claim of Wells Fargo           Impaired                 Yes
  Appleton Class 2               Secured Claim                   Impaired                 Yes
  Appleton Class 3         General Unsecured Claims              Impaired                 Yes
  Appleton Class 4             Convenience Class                 Impaired                 Yes
  Appleton Class 5                  Interests                    Impaired                 Yes


       Class                      Designation                   Treatment           Entitled to Vote
 High Point Class 1       Secured Claim of Wells Fargo           Impaired                 Yes
 High Point Class 2              Secured Claim                   Impaired                 Yes
 High Point Class 3        General Unsecured Claims              Impaired                 Yes
 High Point Class 4            Convenience Class                 Impaired                 Yes
 High Point Class 5                 Interests                    Impaired                 Yes


              1.   Classes 1 – Wells Fargo

                   (a)    Classification: For each Debtor, Class 1 consists of Secured Claims
                          consisting of the Allowed Secured Claim of Proponent. There is a 100
                          Berlin Class 1, 200 STL Class 1, 204 Fox Class 1, 205 Wolf Class 1, 5500
                          Midland Class 1, Appleton Class 1 and a High Point Class 1.

                   (b)    Treatment: The Allowed Secured Claim of Proponent shall be treated in
                          each Debtor’s case as follows. All of the Assets, including without
                          limitation all of the Estate’s: (i) Property, (ii) personal property used at,
                          upon or in connection with the operation of the Property (the “Personalty”)
                          and (iii) other intangible assets of the Debtors, including without limitation
                          all Leases where any Debtor is a landlord (including the Ground Leases)
                          (excluding (a) cash transferred pursuant to a Cash Transfer as defined below
                          and (b) Avoidance Actions) as shall be designated by Proponent (the
                          “Remaining Assets”) shall be transferred (the “Property Transfer”) through
                          the occurrence of a public auction sale or otherwise pursuant to the Sale
                          described below to be conducted on the terms and conditions contained
                          herein. Each Holder of an Allowed Class 1 Claim is Impaired and is entitled
                          to vote to accept or reject the Plan. The Property Transfer may be in parcels
                          or en masse as determined by Proponent with input from the Marketing
                          Agent.

                          Marketing and Sale.




                                                   14
148404005.6
              Case 6:19-bk-04760-KSJ       Doc 589     Filed 08/28/20     Page 22 of 54




                       The Marketing Agent shall be responsible for designing and implementing
                       the Marketing Plan, whereby the Marketing Agent will advertise and
                       conduct one or more prompt, efficient, and orderly sales (each, a “Sale”) of
                       the Properties Proponent’s Allowed Claims shall be paid from the Proceeds
                       of any sale conducted under the Marketing Plan.

                       Auction Sale.

                       If the Marketing Agent is unable to procure one or more buyers offering an
                       aggregate price for the Properties (or any of them) sufficient to generate net
                       Proceeds equal to or greater than Proponent’s Allowed Claims (remaining
                       owing after payment of the proceeds of sales of any Properties to
                       Proponent), any Properties that have not been sold under the Marketing Plan
                       (or sold prior to the Marketing Plan) will be transferred through an auction
                       sale (the “Auction Sale”) to a buyer (the “Purchaser”) who will be identified
                       through the process described in this section. Proponent shall provide at
                       least 21 days’ notice of the date on which the Auction Sale will take place
                       (the “Auction Date”) to the Holders of Allowed Claims, and will publish
                       notice in such publications as Proponent elects, if any. At Proponent’s
                       election, the Sale will be either in parcels, en masse or in a combination of
                       in parcels and en masse so as to attempt to yield the maximum Proceeds. If
                       the Properties are sold in parcels, the Proceeds of each Sale shall be
                       distributed to each respective Debtor’s creditors and other parties in interest
                       as provided in this Article III for each separate Debtor. If the Properties are
                       sold en masse, the net Proceeds of Sale will be allocated to each Debtor’s
                       Estate, either based on the allocation of the Sale Price to a specific Property
                       as provided by the Purchaser unless manifestly unreasonable to the
                       Proponent in its sole discretion or in proportion to the non-Event of Default
                       release prices as set forth in the Loan Agreement, to be distributed to each
                       respective Debtor’s creditors and other parties in interest as provided in this
                       Article III for each separate Debtor.

                       Vesting of Assets

                       Except as otherwise provided in the Plan, on the Closing Date, to the fullest
                       extent provided by the Bankruptcy Code or other applicable law, the
                       Property shall vest in the successful purchaser free and clear of all Liens,
                       Claims and encumbrances (other than Assumed Contracts and the Ground
                       Leases) and any other Liens, Claims and encumbrances that have not been
                       expressly preserved under the Plan shall attach to the Sale Proceeds as of
                       such date, to be distributed as provided in the Plan.

                       Credit Bid and Sale Proceeds

                       The Sale Proceeds shall be used solely to fund the Distribution Fund and
                       utilized to satisfy payments consistent with the terms of the Plan. Proponent
                       is entitled to credit bid at such Sale pursuant to 11 U.S.C. §363(k) up to the



                                                 15
148404005.6
              Case 6:19-bk-04760-KSJ       Doc 589      Filed 08/28/20      Page 23 of 54




                       Allowed Amount of Proponent’s Claim (including all sums awarded
                       pursuant to the Agreed Cash Collateral Order and including the Prepayment
                       Premium referenced in the Agreed Cash Collateral Order (the “Total Bid”).
                       The Total Bid shall be reduced by an amount equal to the amount of any
                       actual cash transferred to Proponent between the Petition Date and the Sale
                       Date by the Debtors or otherwise in partial payment of the Obligations (the
                       “Cash Credit”), but in each case subject to the accrual of interest at the
                       Default Rate that has continued since the Petition Date. Proponent shall
                       have no obligation to bid and/or become the successful bidder at the Sale.
                       Proponent may bid in excess of the sum of the Total Bid, to the extent that
                       Proponent or the Designee agrees at the Sale to pay in immediately available
                       funds any amounts above the Total Bid in increments to be coordinated with
                       Proponent at the sale. If Proponent is the successful bidder at the Sale, or if
                       otherwise a Property Transfer to Proponent or the Designee occurs, upon
                       the closing of the Property Transfer, all of the Assets will be transferred to
                       Proponent or the Designee Free and Clear in partial satisfaction of
                       Proponent’s Allowed Secured Claim, and the Cash Transfer will occur on
                       the Effective Date. If Proponent is the successful bidder at the Sale,
                       Proponent may postpone the vesting of title to the Assets in Proponent,
                       Designee or a Third Party Purchaser until execution, delivery and closing
                       of a Third Party Contract, in which case the proceeds of such Third Party
                       Contract shall be payable to Proponent (so long as all other Plan Obligations
                       and payments to holders of Allowed Class 4 Claims shall have been paid
                       not later than simultaneously with the closing of such Third Party Contract)
                       and the vesting of the title shall be entitled to the benefits of Section 1146(a)
                       as set forth in the section below entitled “Transfer Taxes.”

                       If Proponent is not the successful bidder at the Sale, Proponent shall be paid
                       (after payment of all regular closing costs and adjustments, Allowed
                       Administrative Claims and Allowed Priority Claims) (x) the proceeds of the
                       Sale up to the Allowed Amount of its Claim (less credit for all cash and
                       money equivalents transferred to Proponent pursuant to a Cash Credit) Free
                       and Clear with Proponent having an Allowed Class 3 Claim for any amounts
                       remaining unpaid after the sale plus (y) all cash or other money alternatives
                       held by the Debtors or held in any account where Proponent holds a Lien
                       on such cash or money equivalents or the account or its contents, which
                       shall be transferred to Proponent Free and Clear (the “Cash Transfer”). In
                       addition, the Cash Transfer will be made to Proponent whether or not
                       Proponent is the Purchaser. The Debtors will advise Proponent of the
                       estimated amount of the Cash Transfer not less than seven (7) days prior to
                       the Auction Date so that Proponent can formulate any credit bid it intends
                       to make taking into consideration the estimated Cash Transfer.

                       Any Property Transfer shall vest Proponent, the Designee or the Purchaser
                       (as applicable) with good and marketable title to the Assets Free and Clear
                       other than as provided above. The Property Transfer will be “AS IS,
                       WHERE IS”, with no warranties express or implied. The transferee of any


                                                 16
148404005.6
              Case 6:19-bk-04760-KSJ       Doc 589       Filed 08/28/20   Page 24 of 54




                         Property Transfer shall be found and determined to be a good faith
                         purchaser, as defined in 11 U.S.C. §363(m).

                         Proponent or the Designee shall, at its option, have the right to retain the
                         Debtors’ existing management company or any other appropriate entity as
                         manager or operator of any Property, on terms and conditions mutually
                         agreeable to Proponent or the Designee on the one hand and management
                         company on the other hand. After payment of ordinary operating expenses,
                         and without derogating from the Cash Transfer set forth above, Proponent
                         or the Designee shall be entitled to receive distribution of all net income
                         from the Properties post-Effective Date.

                         Transfer Taxes

                         Pursuant to Section 1146(a) of the Bankruptcy Code, any transfers of
                         property pursuant to the Plan and the making or delivery of an instrument
                         of transfer of property or otherwise, pursuant to or in connection with the
                         Plan or the Sale shall not be subject to any stamp, real estate transfer,
                         mortgage recording, or other similar tax or governmental assessment in the
                         United States or by any other governmental unit, and the Confirmation
                         Order shall direct and be deemed to direct the appropriate federal, state or
                         local (domestic or foreign) governmental officials or agents to forgo the
                         collection of any such tax or governmental assessment and to accept for
                         filing and recordation instruments or other documents pursuant to or in
                         connection with such transfers of property without the payment of any such
                         tax or governmental assessment. Such exemption specifically applies,
                         without limitation, to the sale of the Property to the Successful Purchaser
                         and, if Secured Creditor is the Successful Purchaser, to any designee of its
                         right to receive execution and delivery of a Deed or otherwise to any Third
                         Party Purchaser pursuant to a Third Party Contract.

                         Document Execution and Delivery

                         Proponent shall be authorized to sign in the name of the Debtors (with a
                         limited power of attorney) all documents that Proponent determines in its
                         sole discretion will further the Property Transfer (including such documents
                         in aid of issuing, preserving or transferring any license to operate the
                         Property and including pursuant to any Third Party Contract) or are
                         otherwise reasonably necessary or useful for the carrying out of the
                         transactions contemplated under this Plan.

                   (c)   Voting: Each Class 1 is Impaired under the Plan. Holders of the Wells
                         Fargo Secured Claim against each Debtor are entitled to vote to accept or
                         reject the Plan as to that Debtor only.

              2.   Class 2 – Other Secured Claims




                                                    17
148404005.6
              Case 6:19-bk-04760-KSJ        Doc 589      Filed 08/28/20      Page 25 of 54




                   (a)   Classification: For each Debtor, Class 2 consists of Secured Claims
                         consisting of Allowed Claims secured by a Lien on any Property with
                         priority inferior to that of the Proponent. There is a separate 100 Berlin
                         Class 2, 200 STL Class 2, 204 Fox Class 2, 205 Wolf Class 2, 5500 Midland
                         Class 2, Appleton Class 2 and High Point Class 2.

                   (b)   Treatment: The Allowed Secured Claim of any holder of a Class 2 Claim
                         as against any Debtor shall be paid from the remaining proceeds of the
                         Distribution Fund corresponding to that Debtor (less $28,000.00 in the
                         aggregate from the overall Distribution Fund, to be made available for
                         distribution to holders of Class 3 and Class 4 Allowed Claims of the seven
                         Land Debtors in the aggregate (the “Distribution Fund Carve-Out”), if any,
                         promptly after the payment in full in Cash of all of the following:
                         (a) Administrative Claims, (b) Fee Claims, and (c) the Class 1 Claim,
                         provided, however, that if the Sale Proceeds are less than the amounts
                         required to satisfy (a), (b) and (c) in the aggregate, the balance of such Class
                         2 Claim which remains unpaid (after utilization of the Distribution Fund
                         subject to the carve-out above) shall be treated as a Class 3 General
                         Unsecured Claim. Class 2 is Impaired, and each holder of an Allowed Class
                         2 Claim is entitled to vote to vote to accept or reject the Plan.

                   (c)   Voting: Each Debtor Class 2 is Impaired under the Plan. Holders of the
                         Class 2 Claims against a specific Debtor are entitled to vote to accept or
                         reject the Plan as to that Debtor only.

              3.   Class 3 – Allowed General Unsecured Claims

                   (a)   Classification: For each Debtor, Class 3 consists of General Unsecured
                         Claims against that Debtor alone. There is a separate 100 Berlin Class 3,
                         200 STL Class 3, 204 Fox Class 3, 205 Wolf Class 3, 5500 Midland Class
                         3, Appleton Class 3 and High Point Class 3.

                   (b)   Treatment: Holders of Allowed General Unsecured Claims against any
                         Class 3 Debtor shall receive the greater of the following: (a) one or more
                         distributions on a Pro Rata basis, up to one hundred percent (100%) of such
                         Allowed General Unsecured Claim, in full and final satisfaction of such
                         Allowed General Unsecured Claim, from the remaining proceeds of the
                         corresponding Debtor’s Distribution Fund, if any, promptly after the
                         payment in full in Cash of all of the following against that Debtor: (i)
                         Administrative Claims, (ii) Fee Claims, (iii) the Class 1 Claim of that
                         Debtor, (iv) the Class 2 Claims, and (v) Priority Tax Claims, with no post-
                         Petition Date interest thereon, or (b) Cash equal to its Pro Rata share of
                         $4,000.00 (to be funded from the Distribution Fund Carve-Out), based on a
                         ratio of the amount of such Allowed Claim to all Allowed Class 3 Claims
                         of that corresponding Debtor. Each Class 3 is Impaired, and holders of a
                         Class 3 Claim against any Debtor are entitled to vote to accept or reject the
                         Plan for that Debtor. Each holder of an Allowed Class 3 Claim may in the



                                                   18
148404005.6
              Case 6:19-bk-04760-KSJ         Doc 589      Filed 08/28/20     Page 26 of 54




                          alternative elect to be treated as a Class 4 Claim for that Debtor and received
                          the treatment as provided in paragraph 3.4 below. In such instance, such
                          holder’s ballot shall be considered a ballot cast in Class 4. The ballot
                          election may be submitted as a conditional one so that, depending on the
                          outcome of the Sale, each such Holder of an Allowed Claim in any Debtor
                          Class 3 receives the greater of (i) the distribution obtaining under that
                          Debtor’s Class 3 if Sale proceeds are sufficient without any contribution
                          from Proponent to produce a greater distribution than would be realized by
                          such Holder receiving Class 4 treatment for that Debtor and (ii) the
                          treatment for such Holder receiving Class 4 treatment for that Debtor, in the
                          event Sale proceeds are insufficient to produce the result set forth in
                          subsection (i) above. Any Class 3 Claim for any Debtor making such
                          conditional election will have its ballot counted in the Class yielding the
                          greater distribution.

                   (c)    Voting: Each Debtor Class 3 is Impaired under the Plan. Holders of the
                          Class 3 Claims against a specific Debtor are entitled to vote to accept or
                          reject the Plan as to that Debtor only.

              4.   Class 4 – Allowed Convenience Class Claims

                   (a)    Classification: For each Debtor, Class 4 consists of Allowed Claims of
                          those Creditors holding Unsecured Claims against that Debtor (including
                          Deficiency Claims) that elect treatment under this Class 4. There is a
                          separate 100 Berlin Class 4, 200 STL Class 4, 204 Fox Class 4, 205 Wolf
                          Class 4, 5500 Midland Class 4, Appleton Class 4 and High Point Class 4.

                   (b)    Treatment: Each Holder of an Allowed Claim in any Debtor Class 4 who
                          shall accept the Plan shall receive Cash equal to the lesser of $2,000.00 or
                          the amount of its Allowed Claim without interest, whichever is smaller.

                   (c)    Voting: Each Debtor Class 4 is Impaired under the Plan. Holders of the
                          Class 4 Claims against a specific Debtor are entitled to vote to accept or
                          reject the Plan as to that Debtor only.

              5.   Class 5 – Interests

                   (a)    Classification: For each Debtor, Class 5 consists of the Allowed Interests.
                          There is a separate 100 Berlin Class 5, 200 STL Class 5, 204 Fox Class 5,
                          205 Wolf Class 5, 5500 Midland Class 5, Appleton Class 5 and High Point
                          Class 5.

                   (b)    Treatment: Each Holder of an Interest in any of the Debtors shall, in the
                          event of a Sale, receive a Pro Rata portion of the remaining proceeds of the
                          Distribution Fund allocable to that Debtor, if any, after the payment of all
                          classified and unclassified Allowed Claims. In addition, the interests in
                          each Debtor shall be cancelled and each Debtor shall be deemed dissolved
                          as of the Effective Date.


                                                    19
148404005.6
              Case 6:19-bk-04760-KSJ          Doc 589      Filed 08/28/20      Page 27 of 54




                   (c)     Voting: Each Debtor Class 5 is Impaired under the Plan. Each Debtor Class
                           5 is Impaired, and each holder of an Allowed Class 5 Interest against any
                           Debtor is entitled to vote to vote to accept or reject the Plan for that Debtor.

              6. No Cross-Voting. Only a Holder of an Allowed Class 1, 2, 3 or 4 Claim or Class 5
              Interest as to a particular Debtor may vote to accept or reject the Plan as to that Debtor.
              A Holder of an Allowed Class 1, 2, 3 or 4 Claim or Class 5 Interest as to one Debtor but
              not another Debtor may vote to accept or reject the Plan as to the Debtor against whom
              the Holder holds the Claim or in whom the Holder holds the Interest, but may not vote
              to accept or reject the Plan as to any Debtor against whom the Holder does not hold a
              Claim or Interest.

V.       MEANS OF IMPLEMENTING THE PLAN

         A.        Plan Funding

        As a condition to effectiveness of the Plan, there must occur the following: (x) closure on
the Sale of the Property and (y) payment of a sum equal to the amount of Allowed Administrative
Claims, Allowed Priority Claims and Allowed Convenience Class Claims. The Sale of the
Property, and execution and delivery of a deed for the Property to an assignee of Secured Creditor’s
winning bid, if any, each is intended to be exempt from otherwise applicable transfer taxes in
accordance with Section 1146(a) of the Bankruptcy Code. The Plan shall be funded with (a) Cash
on hand remaining after the Cash Transfer (but Proponent may elect to allow the Debtors to retain
an amount of Cash otherwise to be transferred pursuant to the Cash Transfer to be included in the
Distribution Fund) and (b) the net proceeds of (i) a Sale of the Property pursuant to the Bid
Procedures and (ii) a cash contribution from the Secured Creditor (which Secured Creditor shall
have no obligation to make other than in amount sufficient (if the sum of (a) and (b)(i) above yields
insufficient proceeds to pay the amounts required to be paid under this Plan) to pay the difference
between (q) the sum of (i) Allowed Administrative Claims, Allowed Priority Claims and Allowed
Convenience Class Claims and (ii) distributions required to be paid to Holders of Allowed Claims
under Class 4 and (r) sum of (a) and (b)(i) above), or any combination of the foregoing.

         B.        Sale of Property

              1.   The Sale Process

       Through the assistance of the Marketing Agent, there shall be conducted a Sale process in
accordance with such procedures as Proponent shall, in its sole and absolute discretion, determine
are reasonably likely to facilitate a Sale to yield the maximum net Proceeds, pursuant to
Bankruptcy Code Section 1123(a)(5), free and clear of any and all Liens, Claims, and
encumbrances (except for Assumed Contracts) to the fullest extent provided by the Bankruptcy
Code or other applicable law.

              2.   Bid Procedures

                   (i)   The Auction. If the Sale Process does not yield sales of the Property
                         generating sufficient Proceeds to satisfy Proponent’s Allowed Claim in full,
                         Proponent shall, with the Marketing Agent’s assistance, conduct an Auction


                                                     20
148404005.6
              Case 6:19-bk-04760-KSJ         Doc 589      Filed 08/28/20     Page 28 of 54




                        of the Property, 21 days after the entry of the Confirmation Order, through a
                        virtual platform with a link to be filed in a notice with the Court. That Auction
                        shall constitute a component of the Sale process described in this Plan.

                                 (ii)    The Credit Bid. Proponent shall be entitled to submit a
                          Credit Bid as provided in Section 3.1 above.

                                 (iii)   Qualified Bidder. Proponent is a Qualified Bidder at the
                          Auction.

                                  (iv)    Disputes. Any disputes arising from the Auction, or
                          regarding any of the Bid Procedures, shall be submitted to the Bankruptcy
                          Court. In the interest of judicial economy, any dispute shall first be raised
                          by the parties to the dispute contacting Chambers by phone.

              3.   Vesting of Assets

        Except as otherwise provided in the Plan, on the Closing Date, to the fullest extent provided
by the Bankruptcy Code or other applicable law, the Property shall vest in the successful purchaser
Free and Clear and any other Liens, Claims and encumbrances that have not been expressly
preserved under the Plan shall attach to the Sale Proceeds as of such date.

              4.   Sale Proceeds

      The Sale Proceeds shall be used solely to fund the Distribution Fund and utilized to satisfy
payments consistent with the terms of the Plan.

              5.   Transfer Taxes.

         Pursuant to Section 1146(a) of the Bankruptcy Code, any transfers of property pursuant to
the Plan and the making or delivery of an instrument of transfer of property or otherwise, pursuant
to or in connection with the Plan or the Sale shall not be subject to any stamp, real estate transfer,
mortgage recording, or other similar tax or governmental assessment in the United States or by
any other governmental unit, and the Confirmation Order shall direct and be deemed to direct the
appropriate federal, state or local (domestic or foreign) governmental officials or agents to forgo
the collection of any such tax or governmental assessment and to accept for filing and recordation
instruments or other documents pursuant to or in connection with such transfers of property
without the payment of any such tax or governmental assessment. Such exemption specifically
applies, without limitation, to the sale of the Property to the Successful Purchaser and, if Secured
Creditor is the Successful Purchaser, to any designee of its right to receive execution and delivery
of a Deed. In connection with this, if the Secured Creditor is the Successful Purchaser, it shall
have the right to forbear from receiving and recording a Deed to the Property while it attempts to
re-market the Property for sale to a third party, upon which a Deed to such third party directly from
the Debtors may be executed, delivered and recorded without being subject to any stamp, real
estate transfer, mortgage recording, or other similar tax or governmental assessment in the United
States or by any other governmental unit.




                                                    21
148404005.6
              Case 6:19-bk-04760-KSJ      Doc 589     Filed 08/28/20     Page 29 of 54




         C.      Refinancing

        Notwithstanding any of the foregoing, the Debtors shall have the absolute right prior to the
conduct of the Auction to (i) satisfy the Allowed Class 1 Claim and/or any Allowed Class 2 Claim
through a refinancing, capital raise or any other means available, at any time up to the Closing of
a Sale, and (ii) engage a broker (at the Debtors’ own expense) to assist in such efforts. The time
period for the Debtors to identify any such transactions shall be through the date for the Auction.
If such transaction occurs, the Secured Creditor retains the right to withdraw the Plan. Secured
Creditor shall withdraw the Plan. The Secured Creditor considers such an outcome to be unlikely.

         D.      New Equity Issuance

        On the Effective Date, at the option of Proponent, (a) all or such portion as Proponent or
the Designee shall elect of the Equity Interests in each Reorganized Debtor shall be transferred to
Proponent or the Designee, and the entity documents and other governing documents for each
Reorganized Debtor shall be modified as Proponent or the Designee, consistent with the Plan, shall
elect (including without limitation changing the Debtor’s entity form to that of a different entity,
for example, changing a partnership to a limited liability company; any of such, an “Entity Form
Change”) (the occurrence of the transactions set forth in this subparagraph shall be referred to as
the “New Equity Issuance”), or (b) all of the Equity Interests of each Debtor shall be deemed
canceled, annulled, extinguished, and surrendered without any further action by any party and shall
no longer be of any force and effect. If any Debtor is a partnership or limited liability company,
the New Equity Issuance shall constitute the substitution of such entities as Proponent or the
Designee shall elect (the “Substituted Equity Holders”) as partners or members, as the case may
be, in each Debtor in place of the then-current partners or members in such Debtor. Such
substitution may be accompanied by a simultaneous or subsequent Entity Form Change, with the
Substituted Equity Holders’ status in the Reorganized Debtor changing to that appropriate for the
form of entity resulting from the Entity Form Change. If a New Equity Issuance occurs, at the
option of Proponent, a Property Transfer may still occur but need not occur. In addition, if the
New Equity Issuance occurs, then except as otherwise expressly provided in the Plan, upon
occurrence of a New Equity Issuance, title to all assets of each corresponding Reorganized Debtor
under the Plan shall continue to vest in the corresponding Reorganized Debtor, Free and Clear,
including from all liens, encumbrances, charges claims, interests of creditors and equity security
holders arising on or before the Effective Date (other than as provided in the Class 1 Creditor
Documents), and the Reorganized Debtor may operate its business, from and after the Effective
Date, free from any restrictions imposed by the Bankruptcy Code or by prior Orders of this Court.
In addition, if the New Equity Issuance occurs, all liens of any kind against any property of the
estate of the Reorganized Debtor shall be discharged, extinguished, removed, expunged, or
otherwise disallowed as against all property of the Estate of the Reorganized Debtor, other than
liens in favor of Proponent which Proponent or the Designee, as the case may be, may elect to
have continued, pursuant to the Loan Documents, as may be amended with the consent of
Proponent. No New Equity Issuance shall derogate from the treatment to be provided to each
Debtor’s Holders of Allowed Class 3 Claims, Class 4 Claims and Class 5 Interests. Provision for
the Proponent to have the option to do the New Equity Issuance does not derogate from the lack
of substantive consolidation of any of the Debtors under the Plan or the ban on cross-voting as set
forth in Article IV, Section 6 above.




                                                22
148404005.6
              Case 6:19-bk-04760-KSJ        Doc 589    Filed 08/28/20      Page 30 of 54




         E.        Post-Effective Date

              1.   Sale.

        In the event of a sale, the Debtors shall continue to exist after the Effective Date for the
purposes of allowing the making of Distributions to holders of Allowed Claims and Interests under
the Plan, and to take any other steps in furtherance thereof or, if applicable, as may be reasonably
necessary or appropriate to wind-down its affairs and its Estate, including filing and prosecuting
objections to Claims, if any, and if necessary. The principal purpose of the Debtors shall be to (i)
implement the Plan, (ii) if necessary, liquidate, collect and maximize the Cash value of the any
remaining assets of the Estate, and (iii) make Distributions on account of Allowed Claims in
accordance with the terms of the Plan. However, nothing in this paragraph shall diminish the
powers granted to the Disbursing Agent or Proponent pursuant to Section 6.15 of this Plan.

              2.   Refinancing.

       In the event of a Refinancing approved by the Bankruptcy Court through an order which
has become final and non-appealable, the Proponent may withdraw this Plan, in which case (i) the
Debtors shall continue to exist, (ii) all of the Debtors’ assets, including the Property, will vest in
the Debtors, (iii) the Owner shall retain his Interest in the Debtors, and (iv) the Property will be
managed by the Debtors.

         F.        U.S. Trustee Fees and Post Confirmation Reports

        The Debtors shall be responsible for filing post-confirmation reports with the Bankruptcy
Court and the Disbursing Agent shall effectuate payment of all quarterly fees required under 28
U.S.C. § 1930 and applicable interest under 31 U.S.C. Section 3717, on behalf of the Debtors, who
shall remain responsible therefore, until the earlier of (a) conversion or dismissal of the Chapter
11 Case or (b) entry of a final decree closing the Chapter 11 Case.

         G.        Filing of Documents

        Pursuant to Sections 105, 1141(c) and 1142(b) of the Bankruptcy Code, each and every
federal, state and local governmental agency or department, shall be directed to accept and record
any and all documents and instruments necessary, useful or appropriate to effectuate, implement
and consummate the transactions contemplated by the Plan, and any and all notices of satisfaction,
release or discharge or assignment of any Lien, Claim or encumbrance not expressly preserved by
the Plan.

         H.        Execution of Documents

        Without derogating from any authority granted to Proponent or the Purchaser, Proponent
is authorized to execute and deliver (in the Debtors’ name) all documents to which the Estate shall
be a party pursuant to this Plan. Without detracting from this Plan and in particular Section 3.1,
the Court may appoint an agent to execute and deliver on behalf of any party any document that is
an exhibit to the Plan with full force and effect as if such party had executed and delivered such
document, in the event such party does not execute and deliver such exhibit after request by either
the Disbursing Agent or Proponent.


                                                 23
148404005.6
              Case 6:19-bk-04760-KSJ        Doc 589    Filed 08/28/20     Page 31 of 54




VI.      RESOLUTION OF DISPUTED CLAIMS & RESERVES

              1.   Objections

      The Proponent alone may file an objection to the allowance of a Claim or Interest with the
Bankruptcy Court, in writing, no later than the time provided under Section 6.4 of this Plan.

              2.   Amendment of Claims

       A Claim may not be amended after the Effective Date unless agreed upon in writing by the
Proponent and the holder of such Claim, and, in the case of an Allowed Class 1 Claim or Allowed
Class 2 Claim, Proponent and the Holder of such Allowed Class 2 Claim, respectively, and as
approved by the Bankruptcy Court or as otherwise permitted by the Bankruptcy Code and
Bankruptcy Rules.

              3.   Reserve for Disputed Claims

        Notwithstanding anything contained in this Plan to the contrary, the Disbursing Agent shall
reserve, on account of each holder of a Disputed Claim, in Cash, the amount that would otherwise
be distributable to such holder were such Disputed Claim an Allowed Claim on the date of
Distribution. The Cash so reserved for the holder of such Disputed Claim shall be distributed only
after such Disputed Claim becomes a subsequently Allowed Claim. The holder of a subsequently
Allowed Claim shall not be entitled to any additional interest on the Allowed Claim, regardless of
when Distribution thereon is made to or received by such holder.

VII.     PROVISIONS GOVERNING DISTRIBUTIONS

              1.   Disbursing Agent

         The Proponent or such agent as the Proponent may retain pursuant to an order of the Court
on appropriate notice to interested parties shall act as Disbursing Agent for the purpose of making
all distributions provided for under the Plan. The Disbursing Agent shall be entitled to be paid
compensation at its regular hourly rate from proceeds to be distributed pursuant to this Plan, subject
to approval by the Bankruptcy Court. The Bankruptcy Court shall retain jurisdiction to approve
such fees. The Disbursing Agent shall be authorized to hold in escrow the sum of $10,000 pending
approval of the Disbursing Agent fees, which fees shall be an Allowed Administrative expense.
The Disbursing Agent shall distribute all Cash or other property to be distributed under the Plan.
Pending the final distribution of all sums distributable under the terms of the Plan, the Disbursing
Agent shall have full authority to sign checks on any bank account of the Debtors to the extent
necessary to make any payment or distribution contemplated by the Plan.

              2.   Timing of Distributions Under the Plan

        Subject to Sections 6.6 and 6.8 of the Plan, any payments, Distributions or other
performance to be made pursuant to the Plan on account of any Disputed Claim shall be deemed
to be timely made if made as provided for under this Plan on the later of the Closing Date or the
Effective Date, on or within five days following the later of (i) the expiration of any applicable




                                                  24
148404005.6
              Case 6:19-bk-04760-KSJ        Doc 589    Filed 08/28/20     Page 32 of 54




objection deadline with respect to such Disputed Claim or (ii) such other times as may otherwise
be provided in the Plan.

              3.   Method of Payment

        Unless otherwise expressly agreed, in writing, all Cash payments to be made pursuant to
the Plan shall be made by check drawn on a domestic bank, or wire transfer, if requested.

              4.   Claims Objection Deadline.

        Subject to further extension by the Proponent, objections to the allowance of any Claim
may be filed only by the Proponent and in any event no later than the later of (i) thirty (30) days
after the Effective Date or (ii) thirty (30) days after the date proof of such Claim or Interest or a
request for payment of such Claim is filed.

              5.   Prosecution of Objections

      After the Confirmation Date, only the Proponent shall have authority to file, settle,
compromise, withdraw or litigate to judgment objections to Disputed Claims. The Proponent may
comprise any objections to Disputed Claims without further order of the Court.

              6.   No Distribution Pending Allowance

        Notwithstanding any other provision of the Plan, no payment or distribution of any kind
shall be made with respect to any portion of a Claim that is a Disputed Claim unless and until all
objections to such Claim are resolved by Final Order. For the avoidance of doubt, any portion of
a Claim that is an Allowed Claim shall be timely paid pursuant to the provisions of the Plan.
Notwithstanding any other provision of paragraph 6.6 of the Plan, the Secured Creditor’s Claim
shall be Allowed in the amounts set forth in the proof of claim filed by the Secured Creditor in this
Case.

              7.   Escrow of Cash Distributions

        On any date that Distributions are to be made under the terms of the Plan, the Disbursing
Agent shall deposit in one or more segregated accounts, Cash or property equal to 100% of the
Cash that would be distributed on such date on account of Disputed Claims, plus any and all
interest that would accrue on the Disputed Claims during the pendency of any such dispute, as if
each such Disputed Claim were an Allowed Claim but for the pendency of a dispute with respect
thereto, including, but not limited to (i) Disputed Claims that may be entitled to treatment as
Administrative Claims pursuant to Sections 503 and 507 of the Bankruptcy Code, (ii) claims of
Governmental Units for any tax, (iii) any Disputed cure amount, and (iv) any amount due but not
payable on the Closing Date on account of Administrative Claims or Claims entitled to priority
pursuant to Sections 503 and 507 of the Bankruptcy Code. The Disbursing Agent shall also
segregate any interest, dividends or other proceeds of such Cash. Such Cash together with any
interest, dividends or proceeds thereof, shall be held in trust for the benefit of the holders of all
such Disputed Claims pending determination of their entitlement thereto.

              8.   Distribution After Allowance



                                                  25
148404005.6
              Case 6:19-bk-04760-KSJ            Doc 589    Filed 08/28/20    Page 33 of 54




        Subject to Article III of the Plan, within five (5) days after the entry of a Final Order
resolving an objection to a Disputed Claim, the Disbursing Agent shall distribute all Cash or other
property, including any interest, dividends or proceeds thereof, to which a holder is then entitled
with respect to any formerly Disputed Claim that has become an Allowed Claim.

              9.    Investment of Segregated Cash

         To the extent practicable, the Disbursing Agent may invest any Cash segregated on account
of a Disputed Claim, disputed Interest, undeliverable distribution, or any proceeds thereof (i) in a
manner that will yield a reasonable net return taking into account the safety of the investment or
(ii) in any manner permitted by Section 345 of the Bankruptcy Code; provided, however, that the
Disbursing Agent shall be under no obligation to so invest such Cash or proceeds and shall have
no liability to any party for any investment made or any omission to invest such Cash or proceeds.
Segregated Cash shall be maintained in an authorized depository pursuant to the guidelines of the
Office of the United States Trustee.

              10.   Distribution After Disallowance

        Subject to Article 6 of the Plan, the Cash segregated on account of Disputed Claims,
including the allocable portion of the net return yielded from any investment thereof, if any,
remaining after all Disputed Claims have been resolved by Final Order shall revert to the Estate
for distribution pursuant to the terms of this Plan.

              11.   Delivery of Distributions

         Except as provided in Article 6 of the Plan, distributions to holders of Allowed Claims and
Allowed Interests shall be made (1) at the addresses set forth on the respective Proofs of Claim or
proofs of Interests filed by such holders; (2) at the addresses set forth in any written notices of
address changes delivered to the Disbursing Agent after the date of any related Proof of Claim; or
(3) at the address reflected in the Schedules if no Proof of Claim or proof of Interest is filed and
the Disbursing Agent has not received a written notice of a change of address.

              12.   Undeliverable Distributions

                                      (a) If the Distribution to the holder of any Claim or Interest is
                      returned to the Disbursing Agent as undeliverable, no further Distribution shall
                      be made to such holder unless and until the Disbursing Agent is notified in
                      writing of such holder’s then current address. Undeliverable Distributions
                      shall remain in the possession of the Disbursing Agent until the earlier of (i)
                      such time as a Distribution becomes deliverable or (ii) such undeliverable
                      Distribution becomes an unclaimed distribution pursuant to Section 6.13 of the
                      Plan.

                                      (b) Until such time as an undeliverable Distribution becomes
                      an unclaimed Distribution pursuant to Section 6.13 of the Plan, within 30 days
                      after the end of each calendar quarter following the Confirmation Date, the
                      Disbursing Agent shall make Distributions of all Cash that has become
                      deliverable during the preceding quarter. Each such Distribution shall include


                                                      26
148404005.6
              Case 6:19-bk-04760-KSJ          Doc 589    Filed 08/28/20      Page 34 of 54




                      the net return yielded from the investment of any undeliverable Cash from the
                      date such Distribution would have been due had it then been deliverable to the
                      date that such Distribution becomes deliverable.

                                    (c) Nothing contained in the Plan shall require the Disbursing
                      Agent to attempt to locate any holder of an Allowed Claim or an Allowed
                      Interest.

              13.   Unclaimed Distributions

        Any Cash or other assets to be distributed under the Plan shall revert to the Debtors and be
distributed in accordance with the terms of this Plan if it is not claimed by the entity entitled thereto
before the later of (i) one year after the Effective Date; (ii) one year after such scheduled payment
to such entity under Article III hereof; or (iii) one year after an Order allowing the Claim of that
entity becomes a Final Order, and such entity’s Claim shall be reduced to zero.

              14.   Estimation of Claims

        The Debtors or Proponent may at any time request that the Bankruptcy Court estimate any
contingent, unliquidated, or Disputed Claim pursuant to Section 502(c) of the Bankruptcy Code
regardless of whether the Debtors previously objected to such Claim or whether the Bankruptcy
Court has ruled on any such objection, and the Bankruptcy Court will retain jurisdiction to estimate
any Claim at any time during litigation concerning any objection to any Claim, including, without
limitation, during the pendency of any appeal relating to any such objection. In the event that the
Bankruptcy Court estimates any contingent, unliquidated, or Disputed Claim, the amount so
estimated shall constitute either the Allowed amount of such Claim or a maximum limitation on
such Claim, as determined by the Bankruptcy Court. If the estimated amount constitutes a
maximum limitation on the amount of such Claim, the Debtors may pursue supplementary
proceedings to object to the allowance of such Claim. All of the aforementioned objection,
estimation and resolution procedures are intended to be cumulative and not exclusive of one
another. Claims may be estimated and subsequently compromised, settled, withdrawn, or resolved
by any mechanism approved by the Bankruptcy Court.

              15.   Preservation of Causes of Action

        Except as otherwise provided in the Plan or in any contract, instrument, release, or
agreement entered into in connection with the Plan, in accordance with Section 1123(b) of the
Bankruptcy Code, all Claims or Causes of Action that the Debtors or the Estate may have against
any person or entity are preserved, including without limitation, any and all Causes of Action under
Sections 502, 510, 522(f), 522(h), 542, 543, 544, 545, 547, 548, 549, 550, 551 and 553 of the
Bankruptcy Code. The Proponent shall have sole power to bring (and to elect not to bring) any of
the foregoing. Notwithstanding the foregoing, if Proponent or the Designee is the Purchaser,
Proponent or the Designee shall have the exclusive right to direct, manage and control the pursuit
of such causes of action.




                                                   27
148404005.6
              Case 6:19-bk-04760-KSJ       Doc 589      Filed 08/28/20     Page 35 of 54




VIII. EXECUTORY CONTRACTS AND UNEXPIRED LEASES

         A.      Rejection of Executory Contracts and Unexpired Leases

         On the Effective Date, except as otherwise provided in the Plan or Plan Supplement, each
Executory Contract and Unexpired Lease not previously rejected, assumed, or assumed and
assigned shall be deemed automatically rejected pursuant to Sections 365 and 1123 of the
Bankruptcy Code, unless such Executory Contract or Unexpired Lease: (1) as of the Effective Date
is subject to a pending motion to assume such Unexpired Lease or Executory Contract; (2) is a
contract, engagement letter that has been approved by an order of the Bankruptcy Court, release
or other agreement or document entered into in connection with the Plan, (3) is a Ground Lease,
or (4) is a D&O policy or an insurance contract.

         B.      Assumption and Assignments of Executory Contracts and Unexpired Leases

        In the event of a Sale, on the Sale Closing Date, all (a) Ground Leases and (b) Executory
Contracts and Unexpired Leases to which any Debtor is a party, if any, as designated by Purchaser
by notice to be filed with the Court not less than seven (7) days prior to the Sale Closing Date
(such notice is only with respect to (b) and not with respect to (a); such notice shall be deemed to
include the Ground Leases, but the assumption of the Ground Leases is without prejudice to any
right of the Purchaser to enforce any default under or breach of any Ground Lease), shall be
deemed assumed and assigned to the successful purchaser in accordance with Section 365 of the
Bankruptcy Code, (the “Assumed Contracts”), except for those Executory Contracts and
Unexpired Leases which are identified for rejection in the Sale Contract or Credit Bid Agreement,
which shall be deemed rejected.

         C.      Assumption Cure Payments

         In the event of a Sale, except as otherwise agreed to by the Secured Creditor and the
successful purchaser, on the Sale Closing Date, the successful purchaser shall cure any and all
undisputed defaults under any Assumed Contracts. Unless the parties to an Assumed Contract
agree otherwise, all disputed defaults that are required to be cured shall be cured by the later to
occur of (i) ten (10) days after the entry of a Final Order determining the amount, if any, of the
Debtors’ liability with respect thereto and (ii) the Sale Closing Date. Proponent shall have no
liability for any cure payment with respect to any Assumed Contract.

         D.      Rejection Claims

        Allowed Claims arising from the rejection of any Executory Contract or Unexpired Lease
of the Debtors shall be treated as a General Unsecured Claim.

         E.      Bar to Rejection Claims

        A Proof of Claim with respect to any General Unsecured Claim for damages arising from
the rejection of an Executory Contract or Unexpired Lease pursuant to the Plan shall not be timely
filed unless it is filed with the Bankruptcy Court and served so that it is received by the Debtors
no later than thirty (30) days after the later of (i) the date of entry of a Final Order approving such
rejection (unless such Final Order expressly provides a bar date with respect to such Claim, in


                                                  28
148404005.6
              Case 6:19-bk-04760-KSJ      Doc 589      Filed 08/28/20     Page 36 of 54




which event no Proof of Claim with respect to such Claim shall be deemed timely filed unless it
is filed with the Bankruptcy Court and served in the manner provided in such Final Order), or
(ii) the Sale Closing Date. Any such Proof of Claim not timely filed and served shall be forever
barred from assertion and may not be enforced against the Debtors’ Estate, its successors or its
properties.

IX.      INJUNCTION AND EXCULPATION

         A.      Binding Effect

        On the Effective Date, the terms of this Plan shall be immediately effective and enforceable
and shall bind all holders of Claims against or Interests in the Debtors, whether or not such holders
accept the Plan.

         B.      No Discharge.

       Except as otherwise provided in this Plan or the Disclosure Statement and 11 U.S.C.
§ 1141, because this is a liquidating Plan, an order confirming this Plan shall not constitute
a discharge, as of the Effective Date, of any debts, claims or liabilities, whether liquidated or
unliquidated, known or unknown, fixed or contingent, of the Debtors that arose at any time
prior to the entry of the Confirmation Order.

         C.      Injunction

        Except (i) as otherwise provided under a Final Order entered by the Bankruptcy
Court or (ii) with respect to the Debtors’ obligations under the Plan or the Class 1 Creditor
Documents, the entry of the Confirmation Order shall forever stay, restrain and
permanently enjoin, with respect to any Claim held against the Debtors’ Estates as of the
date of entry of the Confirmation Order, (i) the commencement or continuation of any
action, the employment of process, or any act to collect, enforce, attach, recover or offset
from the Property, or from property of the Estate that has been or is to be distributed under
the Plan, and (ii) the creation, perfection or enforcement of any Lien or encumbrance against
the Property and any property of the Estate that has been or is to be, distributed under the
Plan. Except as otherwise provided in the Plan, in the Class 1 Creditor Documents or in the
Confirmation Order, the entry of the Confirmation Order shall constitute an injunction
against the commencement or continuation of any action, the employment of process, or any
act to collect, recover or offset from the Property, or from property of the Estate, any Claim,
obligation or debt that was held against the Property or from property of the Estate by any
person or entity as of the Confirmation Date except pursuant to the terms of the Plan. The
entry of the Confirmation Order shall permanently enjoin all creditors, their successors and
assigns, from enforcing or seeking to enforce any such Claims. For the avoidance of doubt,
Section 8.2 of the Plan shall not apply to Proponent in any suit, action, or other proceeding
to collect upon any Loan Document or any guaranty related to the Property.

         D.      Exculpation

     To the extent permitted under 11 U.S.C. § 1125(e), neither Wells Fargo nor any of its
members, partners, shareholders, officers, directors, employees, attorneys, advisors, agents,


                                                 29
148404005.6
              Case 6:19-bk-04760-KSJ        Doc 589     Filed 08/28/20     Page 37 of 54




representatives and assigns (the “Released Parties”) shall have or incur any liability to any
entity for any action taken or omitted to be taken in connection with or related to the
formulation, preparation, dissemination, Confirmation or consummation of the Plan, the
Disclosure Statement or any contract, instrument, release or other agreement or document
created or entered into, or any other action taken or omitted to be taken in connection with
the Chapter 11 Case or the Plan and any related agreement except for bad faith, willful
misconduct, gross negligence, breach of fiduciary duty, malpractice, fraud, criminal conduct,
unauthorized use of confidential information that causes damages, and/or ultra vires acts.
Notwithstanding any other provision of the Plan, nothing in Sections 8.2 or 8.3 of the Plan
shall (a) effect a release of any Claim by the United States Government or any of its agencies
or any state and local authority whatsoever, including, without limitation, any Claim arising
under the Internal Revenue Bankruptcy Code, the environmental laws or any criminal laws
of the United States or any state and local authority against the Released Parties, nor shall
anything in Sections 8.2 or 8.3 of the Plan enjoin the United States or any state or local
authority from bringing any Claim, suit, action or other proceedings against any of the
Released Parties referred to herein for any liability whatever, including, without limitation,
any Claim, suit or action arising under the Internal Revenue Bankruptcy Code, the
environmental laws or any criminal laws of the United States or any state and local authority,
nor shall anything in this Plan exculpate any party from any liability to the United States
Government or any of its agencies or any state and local authority whatsoever, including
liabilities arising under the Internal Revenue Bankruptcy Code, the environmental laws or
any criminal laws of the United States or any state and local authority against the Parties
referred to herein, or (b) effect a release of any Claim of Proponent or any of its affiliates,
including, without limitation, any Claim arising out of or under any guarantees executed in
connection with the Class 1 Claim (collectively, the “Guarantees”), or any environmental
law, nor shall anything in Sections 8.2 or 8.3 of the Plan enjoin Proponent from bringing any
Claim, suit or action or other proceeding under or arising out of the Guarantees or any
environmental law.

         E.        All Distributions Received in Full and Final Satisfaction

        Except as otherwise set forth in the Plan, all Distributions to be made in accordance with
the Plan on account of Claims, and all rights conferred under the Plan shall be received in full and
final satisfaction of the Estate’s obligations for such Claims as against the Debtor, its property and
the Estate.

X.       CONDITIONS PRECEDENT

         A.        Conditions Precedent to Confirmation of the Plan

       The following conditions must be satisfied, or otherwise waived in accordance with the
terms of the Plan, on or before the Confirmation Date:

                            1.    The Bankruptcy Court shall have approved the Disclosure Statement
              in form and substance acceptable to the Proponent; and




                                                  30
148404005.6
              Case 6:19-bk-04760-KSJ           Doc 589      Filed 08/28/20      Page 38 of 54




                              2.   The entry of the Confirmation Order shall be in form and substance
              reasonably satisfactory to Proponent, and shall contain provisions that, among other
              things: (i) authorize the implementation of the Plan in accordance with its terms;
              (ii) approve in all respects the other settlements, transactions, and agreements to be
              effected pursuant to the Plan; (iii) find that the Plan complies with all applicable
              provisions of the Bankruptcy Code, including that the Plan was proposed in good faith
              and that the Confirmation Order was not procured by fraud; and (iv) establish the
              Administrative Claim Bar Date.

         B.        Conditions Precedent to the Plan Effective Date

       The Effective Date shall not occur and no obligations under the Plan shall come into
existences unless each of the following conditions is met or, alternatively, is waived by Proponent
in accordance with the terms of the Plan, on or before the Effective Date:

                             1.    The Bankruptcy Court shall have entered the Confirmation Order,
              which shall grant final approval of the Plan;

                              2.   The Confirmation Order shall be in full force and effect and not
              subject to any stay, modification or injunction;

                              3.    Except to the extent not required under the Confirmation Order or
              other order of the Bankruptcy Court, all governmental and material third party approvals
              and consents, including Bankruptcy Court approval, necessary in connection with the
              transactions contemplated by the Plan shall have been obtained or entered, not be subject
              to unfulfilled conditions, and be in full force and effect, and all applicable waiting periods
              shall have expired without any action being taken or threatened by any competent
              authority that could restrain, prevent or otherwise impose materially adverse conditions
              on such transactions;

                              4.    All documents and agreements necessary to implement the Plan,
              will have (a) been tendered for delivery and (b) been effected or executed by all entities
              party thereto, or will be deemed executed and delivered by virtue of the effectiveness of
              the Plan as expressly set forth herein, and all conditions precedent to the effectiveness of
              such documents and agreements shall have been satisfied or waived pursuant to the terms
              of such documents or agreements; and

                           5.    All conditions to the effectiveness of any Sale Contract or Credit
              Bid Agreement, as applicable, shall have been satisfied.

XI.      RETENTION OF JURISDICTION

         A.        Retention of Jurisdiction

       Notwithstanding the entry of the Confirmation Order or the occurrence of the Effective
Date, until the Chapter 11 Case is closed, the Bankruptcy Court shall retain and have original, but
not exclusive, jurisdiction to:




                                                      31
148404005.6
              Case 6:19-bk-04760-KSJ          Doc 589      Filed 08/28/20     Page 39 of 54




                              1.    Ensure that the Plan is consummated, and to enter any Order
              pursuant to Section 1142(b) of the Bankruptcy Code, to compel the Debtor, the Interest
              holders and any other necessary party, to take such action and execute such documents
              to effectuate the Plan;

                            2.   Consider any modification of the Plan proposed pursuant to Section
              1127 of the Bankruptcy Code and Bankruptcy Rule 3019;

                              3.    Allow, disallow, determine, liquidate, classify or establish the
              priority, secured or unsecured status of any Claim or Interest, including, without
              limitation, the resolution of any request for payment of any Administrative Expense, the
              resolution of any and all objections to the allowance or priority of Claims or Interests,
              and the resolution of any adversary proceeding;

                              4.    Grant or deny any and all applications for allowance of
              compensation or reimbursement of expenses authorized pursuant to the Bankruptcy Code
              or the Plan, for any period ending on or before the Effective Date;

                              5.    Resolve any motions pending on the Effective Date to assume,
              assume and assign or reject any Executory Contract or Unexpired Lease to which the
              Debtor is a party or with respect to which the Debtor may be liable and to hear, determine
              and if necessary, liquidate, any and all Claims arising therefrom;

                              6.  Ensure that Distributions to holders of Allowed Claims and Allowed
              Interests are accomplished in accordance with the provisions of this Plan;

                            7.    Decide or otherwise resolve any and all applications, motions,
              adversary proceedings, contested or litigated matters, and any other matters or grant or
              deny any applications involving the Debtor that may be pending on the Effective Date;

                            8.    Enter such Orders as may be necessary or appropriate to implement
              or consummate the provisions of the Plan and all contracts, instruments, releases and
              other agreements or documents created in connection with the Plan or Disclosure
              Statement or to enforce all orders, judgments, injunctions, and rulings entered in
              connection with the Chapter 11 Case;

                            9.    Resolve any and all controversies, suits or issues that may arise in
              connection with the consummation, interpretation or enforcement of the Plan;

                              10. Modify the Plan before or after the Effective Date pursuant to
              Section 1127 of the Bankruptcy Code, or to modify the Disclosure Statement or any
              contract, instrument, release or other agreement or document created in connection with
              the Plan or Disclosure Statement;

                              11. Remedy any defect or omission or reconcile any inconsistency in
              any Order, the Plan, the Disclosure Statement or any contract, instrument, release or other
              agreement or document created in connection with the Plan, to the extent authorized
              herein or in the Bankruptcy Code;


                                                     32
148404005.6
              Case 6:19-bk-04760-KSJ          Doc 589      Filed 08/28/20     Page 40 of 54




                              12. Issue any injunctions, enter and implement other Orders or take such
              other actions as may be necessary or appropriate to restrain interference by any entity
              with consummation or enforcement of the Plan, including the Confirmation Order or any
              other order of the Bankruptcy Court;

                            13. Enter and implement such Orders as are necessary or appropriate if
              the Confirmation Order is for any reason modified, stayed, reversed, revoked or vacated;

                             14. Determine any dispute arising under or related to the Plan,
              including, without limitation, any dispute concerning the scope or effect of any release
              or discharge provided for by the Plan or the Confirmation Order;

                             15. Determine any other matters that may arise in connection with or
              relate to the Plan, the Disclosure Statement, the Confirmation Order or any contract,
              instrument, release or other agreement or document created in connection with the Plan
              or Disclosure Statement;

                              16. To adjudicate any disputes related to the Confirmation Order, the
              Sale or alternatively, any auction and sale process as well as disputes relating to the Bid
              Procedures; and

                             17.   Enter a Final Order or decree concluding the Chapter 11 Case.

         B.        Post-Effective Date Jurisdiction

        Notwithstanding the entry of a final decree or an order closing the Chapter 11 Case, the
Bankruptcy Court shall retain jurisdiction to reopen the Chapter 11 Case for the purpose of
enforcing, by injunction or otherwise, the terms of the Plan, the Confirmation Order and any final
decree, including, without limitation, the enforcement of any rights of the Debtor.

XII.     CERTAIN TAX CONSEQUENCES OF THE PLAN

         A.        General

     THE DESCRIPTION OF CERTAIN FEDERAL INCOME TAX CONSEQUENCES
OF THE PLAN PROVIDED BELOW IS LIMITED TO THE SPECIFIC FEDERAL
INCOME TAX MATTERS DESCRIBED HEREIN.         IT IS POSSIBLE THAT
ADDITIONAL ISSUES MAY EXIST THAT COULD AFFECT THE FEDERAL INCOME
TAX CONSEQUENCES OF THE PLAN OR OTHER FEDERAL INCOME TAX
MATTERS DISCUSSED HEREIN AND THIS DISCUSSION DOES NOT CONSIDER OR
PROVIDE ANY CONCLUSIONS WITH RESPECT TO ANY SUCH ADDITIONAL
ISSUES. EACH TAXPAYER IS STRONGLY URGED TO SEEK ADVICE BASED ON
THE TAXPAYER’S PARTICULAR CIRCUMSTANCES FROM SUCH TAXPAYER’S
INDEPENDENT TAX ADVISOR.

    THE DESCRIPTION OF CERTAIN FEDERAL INCOME TAX CONSEQUENCES
OF THE PLAN PROVIDED BELOW IS SOLELY FOR THE PURPOSE OF
COMPLIANCE WITH SECTION 1125(a) OF THE BANKRUPTCY CODE. THE



                                                     33
148404005.6
              Case 6:19-bk-04760-KSJ       Doc 589      Filed 08/28/20     Page 41 of 54




DESCRIPTION IS BASED ON THE INTERNAL REVENUE CODE OF 1986, AS
AMENDED (THE “INTERNAL REVENUE CODE”) TREASURY REGULATIONS,
JUDICIAL DECISIONS AND ADMINISTRATIVE DETERMINATIONS, ALL AS IN
EFFECT ON THE DATE OF THIS DISCLOSURE STATEMENT. CHANGES IN ANY
OF THESE AUTHORITIES OR IN THEIR INTERPRETATION MAY HAVE
RETROACTIVE EFFECT, WHICH MAY CAUSE THE FEDERAL INCOME TAX
CONSEQUENCES OF THE PLAN TO DIFFER MATERIALLY FROM THE
CONSEQUENCES DESCRIBED BELOW. NO RULING HAS BEEN REQUESTED
FROM THE INTERNAL REVENUE SERVICE (THE “IRS”) AND NO LEGAL OPINION
HAS BEEN REQUESTED FROM COUNSEL CONCERNING ANY TAX
CONSEQUENCE OF THE PLAN, AND NO TAX OPINION OR ADVICE IS GIVEN BY
THIS DISCLOSURE STATEMENT. TO THE EXTENT ANYTHING DESCRIBED
HEREIN CONFLICTS WITH ANY OFFICIAL PUBLICATION OF THE IRS, THE IRS
PUBLICATION SHALL CONTROL.

         This description does not cover all aspects of federal income taxation that may be relevant
to the Debtor or holders of Claims. For example, the description does not address issues of special
concern to certain types of taxpayers, such as dealers in securities, life insurance companies,
financial institutions, tax exempt organizations and foreign taxpayers, nor is it intended to address
all of the possible federal income tax consequences to holders of Claims against the Debtor. This
description also does not discuss the possible state tax or non-U.S. tax consequences that might
apply to the Debtor or to holders of Claims.

         B.      Tax Consequences of Payment of Allowed
                 Claims Pursuant to Plan Generally

        The federal income tax consequences of the implementation of the Plan to the holders of
Allowed Claims will depend, among other things, on the consideration to be received by the holder,
whether the holder reports income on the accrual or cash method, whether the holder’s Claim is
Allowed or Disputed on the Effective Date, and whether the holder has taken a bad debt deduction
or a worthless security deduction with respect to its Claim. All holders of Claims are urged to
consult with their tax advisors concerning the tax consequences applicable under the Plan. Nothing
contained herein shall be relied upon as tax advice.

                         1.    Recognition of Gain or Loss

        In general, a holder of an Allowed Claim should recognize gain or loss equal to the amount
realized under the Plan in respect of its Claim less the holder’s tax basis in the Claim. Any gain
or loss recognized in the exchange may be long-term or short-term capital gain or loss or ordinary
income or loss, depending upon the nature of the Allowed Claim and the holder, the length of time
the holder held the Claim and whether the Claim was acquired at a market discount or premium.
If the holder realizes a capital loss, the holder’s deduction of the loss may be subject to limitation.
The holder’s tax basis for any property received under the Plan generally will equal the amount
realized.




                                                  34
148404005.6
              Case 6:19-bk-04760-KSJ       Doc 589      Filed 08/28/20      Page 42 of 54




                         2.    Bad Debt or Worthless Security Deduction

        A holder who receives in respect of an Allowed Claim an amount less than the holder’s tax
basis in the Claim may be entitled in the year of receipt (or in an earlier or later year) to a bad debt
deduction in some amount under section 166 of the Internal Revenue Code. The rules governing
the availability, character, timing and amount of bad debt deductions place considerable emphasis
on the facts and circumstances of the holder, the obligor and the instrument with respect to which
a deduction is claims, holders of Allowed Claims, therefore, are urged to consult their tax advisors
with respect to their ability to take such a deduction.

                         3.    Receipt of Interest

        The Plan does not address the allocation of the aggregate consideration to be distributed to
holders between principal and interest and the Debtor cannot make any representations as to how
the IRS will address the allocation of consideration under the Plan. In general, to the extent that
any amount of consideration received by a holder is treated as received in satisfaction of unpaid
interest that accrued during such holder’s holding period, such amount will be taxable to the holder
as interest income (if not previously included in the holder’s gross income and not otherwise
exempt from U.S. federal income tax). Conversely, a holder may be allowed a bad debt deduction
to the extent any accrued interest was previously included in its gross income but subsequently not
paid in full. However, the IRS may take the position that any such loss much be characterized
based on the character of the underlying obligation, such that the loss will be a capital loss if the
underlying obligation is capital asset. Again, holders of Allowed Claims should address all
potential tax implications with their own tax advisors.

XIII. MISCELLANEOUS PLAN PROVISIONS

         A.      Orders in Aid of Consummation

        Pursuant to Sections 105, 1141, 1142 and 1143 of the Bankruptcy Code, the Bankruptcy
Court may enter one or more Orders in aid of Confirmation directing the implementation of matters
or actions required by the Plan.

         B.      Compliance with Tax Requirements

        In connection with the Plan, the Debtors shall comply with all withholding and reporting
requirements imposed by federal, state and local taxing authorities and Distributions under the
Plan shall be subject to such withholding and reporting requirements; provided, however, that the
transfer of any Cash, the Property or other assets or interests hereunder shall not be subject to any
federal, state or local tax to the fullest extent provided under Section 1146 of the Bankruptcy Code.

         C.      Due Authorization by Claim Holders

        Each and every holder of a classified and/or unclassified Claim who accepts the
Distributions provided for under the Plan warrants that it is the lawful owner of such Claim and is
authorized to accept the Distributions provided for in the Plan and that there are no outstanding
Liens, encumbrances, commitments, agreements, or understandings, express or implied, that may




                                                  35
148404005.6
              Case 6:19-bk-04760-KSJ       Doc 589      Filed 08/28/20      Page 43 of 54




or can in any way defeat or modify the rights released, conveyed or modified by the Plan, or
obligations undertaken by such Claim holder under the Plan.

         D.      Amendments

        The Proponent reserves the right, in accordance with the Bankruptcy Code and the
Bankruptcy Rules, to amend, modify, or supplement the Plan (i) prior to the entry of the
Confirmation Order, and (ii) after entry of the Confirmation Order, in the manner provided for by
section 1127 of the Bankruptcy Code or as otherwise permitted by law, in each case, without
additional disclosure pursuant to section 1125 of the Bankruptcy Code. In addition, after the
Confirmation Date, so long as such action does not materially and adversely affect the treatment
of holders of Allowed Claims pursuant to this Plan, prior to the Effective Date, the Proponent may
remedy any defect or omission or reconcile any inconsistencies in this Plan or the Confirmation
Order with respect to such matters as may be necessary to carry out the purposes or effects of this
Plan, and any holder of a Claim that has accepted the Plan shall be deemed to have accepted this
Plan as amended, modified, or supplemented.

         E.      Reservation of Rights

        Neither the filing of this Plan, nor any statement or provision contained herein, shall be or
be deemed to be an admission against interest. In the event that the Effective Date does not occur,
neither this Plan nor any statement contained herein may be used or relied upon in any manner in
any suit, action, proceeding or controversy within or outside of this Case.

         F.      Revocation or Withdrawal of Plan

         The Proponent reserves the right to revoke or withdraw the Plan at any time prior to the
Effective Date. If the Plan has been revoked or withdrawn prior to the Effective Date, or if
confirmation or the occurrence of the Effective Date does not occur, then: (a) the Plan shall be null
and void in all respects; (b) any settlement or compromise embodied in the Plan, assumption of
executory contracts or unexpired leases affected by the Plan, and any document or agreement
executed pursuant to the Plan shall be deemed null and void; and (c) nothing contained in the Plan
shall (i) constitute a waiver or release of any Claim by or against, or any Interest in, the Debtors;
(ii) prejudice in any manner the rights of any party in interest in this chapter 11 proceeding; or (iii)
constitute an admission of any sort by any party in interest in this chapter 11 proceeding.

         G.      Request for Relief Under Section 1129(b)

       If the Plan is accepted by one or more, but not all, impaired Classes of Claims, the
Proponent may request confirmation under Section 1129(b) of the Bankruptcy Code of any Class
of Claims, subject to any modification of the Plan made pursuant to Section 1127 of the
Bankruptcy Code and Bankruptcy Rule 3019.

         H.      Additional Documents

       Except as otherwise provided in the Plan, on or before the Effective Date, the Proponent
may file with the Bankruptcy Court such agreements and other documents as may be necessary or
appropriate to effectuate and further evidence the terms and conditions of the Plan, including, but


                                                  36
148404005.6
              Case 6:19-bk-04760-KSJ           Doc 589      Filed 08/28/20     Page 44 of 54




not limited to, the Plan Supplement. The Proponent and all holders of Claims receiving
Distributions pursuant to the Plan, and all other parties in interest, shall, prepare, execute, and
deliver an agreements or documents and take any other actions as may be necessary or advisable
to effectuate the provisions and intent of the Plan.

         I.        Section Headings

        The section headings contained in the Plan are for reference purposes only and shall not
affect in any way the meaning or interpretation of the Plan.

         J.        Computation of Time

      In computing any period of time prescribed or allowed by the Plan, the provisions of
Bankruptcy Rule 9006(a) shall apply.

         K.        Successors and Assigns

       The rights, benefits and obligations of any entity named or referred to in the Plan shall be
binding on, and shall inure to the benefit of, any heir, executor, administrator, successor or assign
of such entity.

         L.        Notices

        All notices, requests, demands and other communications to be given or made hereunder,
to be effective, shall be in writing (including by electronic or facsimile transmission) and, unless
otherwise expressly provided herein, shall be deemed to have been duly given or made when
actually delivered or, in the case of notice by facsimile transmission, when received and
telephonically confirmed, addressed as follows:

                          1.    if to the Debtors, at Shuker & Dorris, P.A., 121 S. Orange Avenue,
              Suite 1120, Orlando, Florida 32801, Attention: R. Scott Shuker, Esq., email
              rshuker@shukerdorris.com;

                           2.   if to Proponent, at Perkins Coie LLP, 1155 Avenue of the Americas,
              New York, New York 10036-2711, Attention Gary Eisenberg, Esq., email:
              geisenberg@perkinscoie.com and GrayRobinson, P.A., 301 E. Pine Street, Suite 1400,
              email: Roy.Kobert@gray-robinson.com

                             3.    if to any Claim holder, at (i) the addresses set forth on the Proofs of
              Claim filed by such holders; (ii) the addresses set forth in any written notices of address
              changes delivered to the Disbursing Agent after the date of any related Proof of Claim;
              or (iii) the address reflected in the Schedules if no Proof of Claim is filed and the
              Disbursing Agent has not received a written notice of a change of address; and

                              4.   if to any entity that has filed a notice of appearance, at the addresses
              set forth on such notice of appearance.




                                                      37
148404005.6
              Case 6:19-bk-04760-KSJ      Doc 589      Filed 08/28/20     Page 45 of 54




         M.      Governing Law

        Except to the extent that the Bankruptcy Code or Bankruptcy Rules or other Federal law
are applicable, the rights, duties and obligations arising under the Plan shall be governed by, and
construed and enforced in accordance with, the laws of the State of New York, without giving
effect to the principles of conflict of laws thereof.

         N.      Severability

        In the event any provision of the Plan is determined to be unenforceable, such
determination shall in no way limit or affect the enforceability and operative effect of any or all
other provisions of the Plan.

         O.      Business Day

       In the event that the Plan requires an act to be performed on a day that is not a Business
Day, such act shall be performed on the first Business Day thereafter.

XIV. CONFIRMATION OF PLAN – REQUIREMENTS

        In order for the Plan to be confirmed, the Bankruptcy Code requires, among other things,
that the Plan be proposed in good faith, that the Debtor disclose specified information concerning
payments made or promised to insiders, and that the Plan comply with the applicable provisions
of chapter 11 of the Bankruptcy Code. Section 1129(a) of the Bankruptcy Code also requires that
at least one Class of Claims has accepted the Plan (“Minimum Voting Threshold”), that
Confirmation of the Plan is not likely to be followed by the need for further financial
reorganization, and that the Plan be fair and equitable with respect to each Class of Claims that is
impaired under the Plan. The Bankruptcy Court can confirm the Plan if it finds that all of the
requirements of section 1129(a) have been met. The Debtor believes that the Plan meets all of
these required elements. With respect to the so-called “feasibility” test (i.e., that the Plan is not
likely to be followed by the need for further financial reorganization), the Plan maximizes the
value of the Estate and the Debtor believes that it will be able to consummate the Plan fully.

        In the event that a Class of Claims votes to reject the Plan, the Plan does not satisfy all of
the requirements of Section 1129(a) of the Bankruptcy Code. Although the Minimum Voting
Threshold is not met, the Bankruptcy Court nevertheless may confirm the Plan under the “cram
down” provisions of Section 1129(b) of the Bankruptcy Code if all of the other provisions of
Section 1129(a) of the Bankruptcy Code are met. Thus, the Proponent presently intends, to the
extent necessary, (i) to undertake to have the Bankruptcy Court confirm the Plan under the “cram
down” provisions of Section 1129(b) of the Bankruptcy Code, and (ii) to amend the Plan to the
extent necessary to obtain entry of the Confirmation Order.

       In order to confirm a plan over the dissenting vote of an impaired Class under Section
1129(b) of the Bankruptcy Code that satisfies the remaining provisions of Section 1129(a) of the
Bankruptcy Code, the Bankruptcy Court, on request of the proponent of a plan, “shall” confirm
the Plan if the Plan does not discriminate unfairly, and is fair and equitable with respect to each
Class of Claims that is impaired under, and has not accepted, the Plan. For purposes of Section
1129(b) of the Bankruptcy Code, a Plan is “fair and equitable” with respect to a class of unsecured


                                                 38
148404005.6
              Case 6:19-bk-04760-KSJ        Doc 589      Filed 08/28/20      Page 46 of 54




creditors if, at a minimum, it satisfies the “absolute priority rule” and the “best interests of creditors
test.”

         A.      Absolute Priority Rule

        To satisfy the absolute priority rule, the Plan must provide that the holder of any Claim that
is junior to the Claims of the dissenting Class will not receive or retain under the Plan on account
of such junior Claim any property unless the Claims of the dissenting Class are paid in full.

        The Proponent believes that the Plan satisfies the absolute priority rule, since no Class as
to any Debtor will receive any distribution prior to any Class of that Debtor having priority over
said class receiving payment in full of its Claims. The Proponent further believes that all non-
accepting impaired Classes of each Debtor will receive or retain payment or Distribution, as the
case may be, on account of their Claims, sufficient to permit full satisfaction of such Claims before
junior Classes of the corresponding Debtor receive or retain any property on account of such junior
Claims.

         B.      Feasibility

        The Bankruptcy Code requires that to confirm a chapter 11 plan, the Bankruptcy Court
must find that confirmation of such plan is not likely to be followed by the liquidation or the need
for further financial reorganization of the debtor(s) unless contemplated by the plan. The Plan
provides for the sale of the Debtors’ businesses. Accordingly, the Proponent believe that all Plan
obligations will be satisfied without the need for further reorganization of the Debtors.

         C.      Best Interest of Creditors Test; Liquidation Analysis

        Notwithstanding acceptance of the Plan by a voting Class of creditors, in order to confirm
the Plan, the Bankruptcy Court must determine that the Plan is in the best interests of each holder
of a Claim or Interest in any such Voting class which has not voted to accept the Plan, meaning
that the Plan provides each such holder with a recovery that has a value at least equal to the value
of the recovery that each such holder would receive if the debtor was liquidated under chapter 7
of the Bankruptcy Code beginning on what would have been the Effective Date. Accordingly, if
a voting class does not vote unanimously to accept the Plan, the best interests test under section
1129(a)(7) of the Bankruptcy Code requires the Bankruptcy Court to find that the Plan provides to
each member of such voting Class a recover on account of the Class member’s Claim or Interest
that has a value, as of the Effective Date, at least equal to the value of the recovery that each such
Class member would receive if the Debtor was liquidated under chapter 7.

         In a typical chapter 7 case, a trustee is elected or appointed to liquidate a debtor’s assets
for distribution to creditors in accordance with the priorities set forth in the Bankruptcy Code.
Generally, secured creditors are paid first from the proceeds of sales of the properties securing
their liens. If any assets are remaining in the bankruptcy estate after satisfaction of secured
creditors’ claims from their collateral, administrative expenses are next to receive payment.
Unsecured creditors are paid from any remaining sales proceeds, according to their respective
priorities. Unsecured creditors with the same priority share in proportion to the amount of their
allowed claims in relationship to the total amount of allowed claims held by all unsecured creditors



                                                   39
148404005.6
              Case 6:19-bk-04760-KSJ        Doc 589     Filed 08/28/20      Page 47 of 54




with the same priority. Finally, equity interest holders receive the balance that remains, if any,
after all creditors are paid.

        Here, all or substantially all of the assets of the Debtors’ business will be liquidated through
the Sale Transaction and the Plan effects a liquidation of the Debtors’ remaining assets. Although
a chapter 7 liquidation would achieve the same goal, Proponent believes that the Plan provides a
greater recovery to holders of Secured Claims and Allowed General Unsecured Claims than would
a chapter 7 liquidation. Liquidating the Debtors’ Estate under the Plan likely provides holders of
Allowed Secured Claims and Allowed General Unsecured Claims with a larger, more timely
recovery primarily due to expected materially lower realized sale proceeds in chapter 7 together
with Proponent’s contribution of a portion of sale proceeds to effectuate a distribution to holders
of Allowed General Unsecured Claims, who otherwise would receive no distribution if the
Debtors’ assets were sold in Chapter 7 and the net proceeds less than the Allowed Amount of
Proponent’s Claim.

        Here, the Proponent believes that the Plan satisfies the best interests test, because, among
other things, the recoveries expected to be available to holders of Allowed Claims under the Plan
will be greater than the recoveries expected to be available through a chapter 7 liquidation. The
primary advantages of the Plan over a chapter 7 liquidation are as follows:

                        (i) A Refinancing Will Provide Greater Recoveries Than a Chapter 7
                            Liquidation

        Pursuing the Plan within chapter 11 allows the Debtors the possibility to refinance the
Secured Creditor’s claim in full, whereas under chapter 7, however, a trustee can only consider the
sale option. For the following reasons, a Refinancing will provide greater recoveries than a chapter
7 liquidation:

                                    (a) The Sale. In a chapter 7 liquidation, the full amount of Wells
                    Fargo’s claim – approximately $75,206,784.95 million – would have to get paid
                    first, before any other claim could receive any distribution. In the Land Debtors’
                    First Disclosure Statement and Plan, the Debtors advised that a sale of the
                    Property in its current near-vacant state had substantially reduced value. While
                    the Proponent continues to evaluate the collateral, if there has been a substantial
                    reduction in value, the only creditor who would receive any recovery would be
                    Wells Fargo; Radisson and all other unsecured creditors would receive no
                    recovery. By contrast, the sale contemplated hereunder offers each unsecured
                    creditor the opportunity to become part of Class 4 and receive some Distribution
                    as provided therein.

                                     (b) Refinancing. Under a Refinancing, (1) Wells Fargo’s
                    Allowed Claim will be paid in full, (2) Radisson’s Allowed Claim will be paid
                    in full or otherwise satisfied to Radisson’s agreement, and (3) the Debtors’
                    assets, including the Property, would vest in the Debtor, allowing for a
                    possibility that the Allowed Claims of all unsecured creditors would be paid in
                    full or part, a better result than in a sale as contemplated above.




                                                  40
148404005.6
              Case 6:19-bk-04760-KSJ        Doc 589      Filed 08/28/20      Page 48 of 54




       Thus, because of Distributions to be made under the Plan and because the Debtor’s ability
to pursue a Refinancing would be lost in the event of a conversion to chapter 7, creditors stand to
receive greater recoveries under the Plan than through a chapter 7 liquidation.

                        (ii) A Sale Pursuant to the Plan Will Provide Greater Recoveries Than a
                             Chapter 7 Liquidation

       Pursuing the sale of the Property as proposed in the Plan will provide far greater recoveries
than pursuing the sale of the Property through a chapter 7 liquidation for the following reasons:

        Liquidating the Debtors’ estate under chapter 7 would likely provide a smaller distribution
to creditors because of the fees and expenses which would be incurred during a chapter 7
liquidation. In addition to the expected material reduction in sale proceeds, recoveries would be
further reduced (in comparison with the Plan) due to the expenses that would be incurred in a
chapter 7 liquidation, including added expenses for wind down costs and costs incurred by the
chapter 7 trustee and any retained professionals in familiarizing themselves with the Debtors’
assets, and these specific chapter 11 cases, in order to complete the administration of the Estate.
See, e.g., 11 U.S.C. § 326(a) (providing for compensation of a chapter 7 trustee up to three percent
of the value of the assets); 11 U.S.C. 503(b)(2) (providing administrative expense status for
compensation and expenses of a chapter 7 trustee and such trustee’s professionals). In addition,
chapter 7 trustee sales are often perceived by the market as fire sales and thus often generate lower
proceeds than sales in chapter 11 proceedings. Were that to happen here, the proceeds of a chapter
7 sale would be less than those contemplated under the Sale.

         As a result, if the assets of the Debtors exceed in value the amount of Proponent’s Allowed
Claim, the sale in chapter 11 will likely be less expensive and yield greater proceeds, producing
greater recoveries for creditors and parties in interest. If the assets of the Debtors do not exceed
in value the amount of Proponent’s Allowed Claim, the Plan will provide for a distribution for
unsecured creditors that they would not receive in a chapter 7 case. Thus, whether the assets of
the Debtors are worth more or less than Proponent’s Allowed Claim amount, the Plan will likely
yield greater proceeds, producing greater recoveries for creditors and parties in interest. Thus, in
light of the foregoing, the Proponent believes the Plan satisfies the “best interests of creditors test,”
and, indeed, that the Plan is in the best interest of creditors.

XV.      PLAN RELATED RISK FACTORS AND ALTERNATIVES
         TO CONFIRMATION AND CONSUMMATION OF THE PLAN

         A.      Certain Bankruptcy-Related Considerations

                          1.    Parties in Interest May Object to the Classification of Claims

        Section 1122 of the Bankruptcy Code provides that a plan may place a claim in a particular
class only if such claim is substantially similar to the other claims in such class. The Proponent
believes that the classification of Claims under the Plan complies with the requirements set forth
in the Bankruptcy Code. However, there can be no assurance that the Bankruptcy Court will reach
the same conclusion.

                          2.    Risk of Plan Not Being Confirmed


                                                   41
148404005.6
              Case 6:19-bk-04760-KSJ      Doc 589      Filed 08/28/20     Page 49 of 54




        Although the Proponent believes that the Plan will satisfy all requirements necessary for
confirmation by the Bankruptcy Court, there can be no assurance that the Bankruptcy Court will
reach the same conclusion. There can also be no assurance that modifications of the Plan will not
be required for Confirmation, that any negotiations regarding such modifications would not
adversely affect the holders of the Allowed Claims or that any such modifications would not
necessitate the re-solicitation of votes.

                         3.    Nonconsensual Confirmation

        As set forth above, in the event any impaired class of claims does not accept a plan, a
bankruptcy court may nevertheless confirm such plan at the proponent’s request if at least one
impaired class has accepted the plan (with such acceptance being determined without including
the acceptance of any “insider” in such class) and, as to each impaired class which has not accepted
the plan, the bankruptcy court determines that the plan “does not discriminate unfairly” and is “fair
and equitable” with respect to non-accepting impaired classes.

        In the event that any Impaired Class of Claims fails to accept the Plan in accordance with
section 1129(a)(8) of the Bankruptcy Code, the Proponent reserves the right to seek nonconsensual
confirmation of the Plan in accordance with section 1129(b) of the Bankruptcy Code.

                         4.    Risks that Conditions to Effectiveness Will Not Be Satisfied

       Article XI of the Plan contains certain conditions precedent to the effectiveness of the Plan.
There can be no assurances that the conditions contained in Article XI will be satisfied.

                         5.    Claims Objections/Reconciliation Process

        The Proponent reserves the right to object to the amount of any Claim, except as provided
in the Plan. The estimates set forth herein cannot be relied on by any holder of a Claim whose
Claim is subject to an objection. Any such holder of a Claim may not receive its specified share
of the estimated distributions described in the Disclosure Statement.

         B.      Alternatives to the Plan and Consequences of Rejection

         Among the possible consequences if the Plan is rejected or if the Bankruptcy Court refuses
to confirm the Plan are the following: (i) an alternative plan could be proposed or confirmed; or
(ii) the Chapter 11 Case could be converted to a liquidation case under chapter 7 of the Bankruptcy
Code.

                         1.    Alternative Plan

                       a.       With respect to an alternative plan, the Debtors have explored
       various alternative scenarios, but they withdrew the previous plan they filed, and Proponent
       believes that that plan could not have been confirmed in any event. Indeed, Proponent
       believes that no plan can be confirmed for the Debtors without Proponent’s consent, and the
       Debtors have not made material efforts to obtain Proponent’s consent to any plan. In any
       event, the Proponent believes that the Plan enables the holders of Claims to realize the




                                                  42
148404005.6
              Case 6:19-bk-04760-KSJ       Doc 589      Filed 08/28/20      Page 50 of 54




       maximum recovery under the circumstances. The Proponent believes that the Plan is the
       best plan that can be proposed and serves the best interests of the parties-in-interest.

                       b.       As noted above, the Land Debtors’ First Disclosure Statement and
       Plan were withdrawn. It is unclear whether the Debtors can successfully propose any plan
       that provides treatment other than the Plan and can (i) obtain the acceptance of the Secured
       Creditor and (ii) be confirmed. Thus, the Proponent believes that its Plan will maximize
       value for all creditors.

                          2.    Chapter 7 Liquidation

        As discussed above in Section XII(B), the Proponent believes that the Plan satisfies the
best interests test, because, among other things, the recoveries expected to be available to holders
of Allowed Claims under the Plan will be greater than the recoveries expected to be available
through a chapter 7 liquidation.

XVI. PROCEDURES FOR VOTING ON PLAN

        As noted above, pursuant to the Bankruptcy Code, a plan groups various claims into
classes, each consisting of parties having similar legal rights in relation to a debtor. Each class
may then be treated as either “impaired” or “unimpaired” under a plan. There are three ways in
which a plan may leave a claim or interest “unimpaired.” First, a plan may not propose to alter the
legal, equitable or contractual rights of the holder of the claim or interest. Second, all defaults
(excluding those covered by Section 365(b)(2) of the Bankruptcy Code) may be cured and the
original terms of the obligation reinstated. Third, a plan may provide for the payment in full of
the obligation to the holder of the claim or interest. If a class is unimpaired, then it is conclusively
presumed to vote in favor of a plan.

          An Impaired Class that would receive nothing under a plan is deemed to have rejected such
a plan.

        An Impaired Class that is proposed to receive any Distribution has the right to vote, as a
class, to accept or reject the plan. A Class of creditors accepts a plan if more than one-half (1/2)
of the ballots that are timely received from members of such Class, representing at least two-thirds
(2/3) of the dollar amount of Claims for which ballots are timely received, vote in favor of such
plan. Section 1126(e) of the Bankruptcy Code provides that a creditor’s vote may be disregarded
if the Bankruptcy Court determines, after notice and a hearing, that the creditor’s vote either to
accept or reject a plan was not solicited or case in good faith, or in compliance with the Bankruptcy
Code. A plan under which any Class of Claims is Impaired may be confirmed by the Bankruptcy
Court only if it has been accepted by at least one such Class.

        Each holder of an Allowed Claim in an Impaired Class which retains or receives property
under the Plan shall be entitled to vote separately to accept or reject the Plan and shall indicate
such vote on a duly executed and delivered Ballot as provided in such order as is entered by the
Bankruptcy Court establishing certain procedures with respect to the solicitation and tabulation of
votes to accept or reject the Plan, or any other order or orders of the Bankruptcy Court.




                                                  43
148404005.6
              Case 6:19-bk-04760-KSJ        Doc 589      Filed 08/28/20      Page 51 of 54




        Holders of Claims in an Impaired Class entitled to vote will receive, together with this
Disclosure Statement, a Ballot to be used in voting to accept or reject the Plan. Voting instructions
will accompany the Ballot.

        Each creditor should first carefully review this Disclosure Statement and the Plan. The
Creditor should then complete the portions of the Ballot indicating the Class or Classes in which
the creditor’s Claim falls and the total dollar amount of the Claim. If the creditor’s Claim falls
into more than one Class, then the creditor should list each Class and state the dollar amount of
the Claims which belongs in each Class. It is critical that the Class(es) and amounts of the Claim
be correct stated on the Ballot, so that the creditor’s vote can be properly counted.

        Next, the creditor should mark in the space provided on the Ballot whether the creditor
wishes to accept or to reject the Plan. Please be sure to fill in the name of the creditor for whom
the Ballot is being filed. Finally, the Ballot must be signed by the creditor, or by an officer, partner,
or other authorized agent of the creditor. Please note that the Debtor reserves the right to object to
the allowance, designation of Class and/or allowable amount of any Claim set forth in a Ballot for
purposes of voting and/or Distribution under the Plan.

       Completed and signed Ballots should be returned by first class mail to the Court at the
below address in the enclosed self-addressed return envelope:

United States Bankruptcy Court, Middle District of Florida

George C. Young United States Federal Building and Courthouse

400 West Washington Street

Suite 5100

Orlando, FL 32801




Ballots may also be submitted by the Court’s eballot hyperlink:

https://pacer.flmb.uscourts.gov/cmecf/ballots/submission.asp

Completed Ballots should be returned as soon as possible, and, in any event so that they are
RECEIVED NO LATER THAN OCTOBER 5, 2020 AT 4:00 P.M. ANY BALLOTS WHICH
ARE RECEIVED BY THE PROPONENT AFTER OCTOBER 5, 2020 AT 4:00 P.M. SHALL
NOT BE COUNTED IN DETERMINING ACCEPTANCE OR REJECTION OF THE PLAN.

XVII. CONFIRMATION HEARING

       The Confirmation Hearing will be held by the Honorable Karen S. Jennemann, United
States Bankruptcy Judge, on October 14, 2020 at 1:00 p.m., in the United States Bankruptcy



                                                   44
148404005.6
              Case 6:19-bk-04760-KSJ      Doc 589      Filed 08/28/20     Page 52 of 54




Court, Middle District of Florida, George C. Young Courthouse, 400 W. Washington Street,
Courtroom 6A, 6th Floor Orlando, Florida 32801. At that hearing, the Bankruptcy Court will
decide whether the Plan should be confirmed and will hear and decide any and all objections to
the Plan. Any creditor, or other party in interest who wishes to object to Confirmation of the Plan,
or to the classification of Claims provided in the Plan, must, not later than 4:00 p.m. on October
7, 2020, file an objection with the Clerk of the United States Bankruptcy Court Middle District of
Florida, George C. Young Courthouse, 400 W. Washington Street, Orlando, Florida 32801, and
serve a copy of the objection on the following persons: (i) The Office of the United States Trustee
for the Southern District of New York, George C. Young Courthouse, 400 W. Washington Street,
Suite 1100, Florida 32801, Attention: Jill Kelso; (ii) counsel to the Debtor: Shuker & Dorris, P.A.,
121 South Orange Avenue, Orlando, FL 32801 ; (iii) counsel to Wells Fargo: Perkins Coie LLP,
1155 Avenue of the Americas, New York, NY 10036, Attention: Gary F. Eisenberg, Esq.

        Any objections to the Plan which are not filed and served by the above date may not be
considered by the Bankruptcy Court. Any person or entity who files an objection to Confirmation
of the Plan or to the classification of Claims provided in the Plan must also attend the Confirmation
Hearing, either in person or through counsel.

       If the Plan if confirmed, its provisions will bind the Estate and any and all Persons,
including all holders of Claims, whether or not the Claim of such holder is impaired under the Plan
and whether or not the holder has, either individually or by a Class, voted to accept the Plan.

                           [remainder of page deliberately left blank]




                                                 45
148404005.6
       Case 6:19-bk-04760-KSJ    Doc 589   Filed 08/28/20   Page 53 of 54




/s/ Roy S. Kobert_____________
GrayRobinson, P.A.
Roy S. Kobert, Esquire
Florida Bar No. 777153
301 E. Pine Street, Suite 1400
Orlando, FL 32801
(407) 843-8880 Telephone
(407) 244-5690 Facsimile
Local Counsel for Proponent

       - and -

Perkins Coie, LLP
Gary F. Eisenberg, Esquire
New York Bar No.: 2332823
1155 Avenue of the Americas
22nd Floor
New York, NY 10036-2711
(212) 262-2902 Telephone
(212) 977-1632 Facsimile
geisenberg@perkinscoie.com
               Case 6:19-bk-04760-KSJ    Doc 589     Filed 08/28/20     Page 54 of 54




                                CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that a true copy of the foregoing was served via the Court’s CM/ECF
notification to those parties who are registered CM/ECF participants in this case this 28th day of
August, 2020.

                                                    /s/ Roy S. Kobert__________
                                                    Roy S. Kobert, Esq.
                                                    Florida Bar No. 777153




#41920751 v1
